Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 1 of 61 Page ID
                                  #:1272




                                                               Exhibit 2
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 2 of 61 Page ID
                                               #:1273
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES



I.  TABLE OF REPORTED ATTORNEYS’ FEES – ORGANIZED BY CASE [SUPERSCRIPT
REFERENCES FOUND AT CONCLUSION OF THIS SECTION BEGINNING ON PG. 16]

    A.     Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks


                      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney              Firm                        Pract Yrs (Grad Yr)     Rate   Year        Adjusted
                                                                                             Rate
Hector O. Villagra1   ACLU                       17 (1994)                $600    2011       $738
Belinda Escobosa      ACLU                       11 (2000)                $525    2011       $646
Helzer1
Peter Bibring1        ACLU                       09 (2002)                $490    2011       $603
Paralegal1            ACLU                                                $200    2011       $246
Joseph J. Ybarra1     MTO**                      10 (2001)                $550    2011       $676
Jacob A. Kreilkamp1   MTO**                      08 (2003)                $505    2011       $621
Laura D. Smolowe1     MTO**                      05 (2006)                $460    2011       $566
Marina A. Torres1     MTO**                      03 (2008)                $385    2011       $474
Sarala V. Nagala1     MTO**                      03 (2008)                $385    2011       $474
Paralegal1            MTO**                                               $210    2011       $258
ALS1                  MTO**                                               $250    2011       $307
Carol Sobel2          Law Ofc Carol Sobel        31 (1978)                $710    2009       $926
Mark Rosenbaum2       ACLU                       35 (1974)                $740    2009       $966
Peter Eliasberg2      ACLU                       15 (1994)                $525    2009       $685
Peter Bibring2        ACLU                       07 (2002)                $375    2009       $489
Anne Richardson2      HSKRR****                  20 (1989)                $575    2009       $750

                                                  1
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 3 of 61 Page ID
                                               #:1274
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                             Rate
Sanjukta Paul2         HSKRR****                 06 (2003)                $350    2009       $457
James de Simone3       Schonbrun, de Simon       27 (1985)                $695    2012       $830
Michael Seplow3        Schonbrun, de Simon       22 (1990)                $630    2012       $752
Anna Canning3          Schonbrun, de Simon       06 (2006)                $450    2012       $537
Law student interns3   Schonbrun, de Simon                                $200    2012       $239
Sid Wolinsky4          DRA*                      49 (1961)                $835    2010       $1,058
Laurence Paradis4      DRA*                      26 (1985)                $730    2010       $925
Melissa Kasnitz4       DRA*                      18 (1992)                $650    2010       $823
Jennifer Bezoza4       DRA*                      10 (2000)                $570    2010       $722
Roger Heller4          DRA*                      09 (2001)                $560    2010       $709
Kevin Knestrick4       DRA*                      07 (2003)                $535    2010       $678
Kasey Corbit4          DRA*                      06 (2004)                $500    2010       $633
Mary–Lee Kimber4       DRA*                      05 (2005)                $475    2010       $602
Stephanie              DRA*                      03 (2007)                $350    2010       $443
Biedermann4
Becca von Behren4      DRA*                      02 (2008)                $265    2010       $336
Senior paralegals4     DRA*                                               $265    2010       $336
Paralegals4            DRA*                                               $225    2010       $285
Summer associates4     DRA*                                               $245    2010       $310
Law clerks4            DRA*                                               $175    2010       $222
Case clerks4           DRA*                                               $165    2010       $209
Daniel B. Kohrman4     AFL*****                  26 (1984)                $740    2010       $937
Julie Nepveu4          AFL*****                  19 (1991)                $660    2010       $836
Jose R. Allen4         Skadden Arps              25 (1985)                $930    2010       $1,178

                                                  2
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 4 of 61 Page ID
                                              #:1275
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year      Adjusted
                                                                                            Rate
Sheryl Wu Leung4       Skadden Arps                 05 (2005)            $395    2010       $500
Nathaniel Fisher4      Skadden Arps                 02 (2008)            $530    2010       $671
Legal assistant4       Skadden Arps                                      $285    2010       $361
Technology manager4    Skadden Arps                                      $320    2010       $405
Ben Schonbrun5         Schonbrun, de Simone         25 (1985)            $650    2010       $823
Michael Seplow5        Schonbrun, de Simone         20 (1990)            $590    2010       $747
John Raphling5         Schonbrun, de Simone         17 (1993)            $525    2010       $665
Barrett S. Litt6       Litt, Estuar & Kitson        40 (1969)            $800    2009       $1,044
Carol A. Sobel6        Law Offices of Carol Sobel   31 (1978)            $710    2009       $926
Rebecca Thornton6      Law Offices of Carol Sobel   08 (2001)            $425    2009       $555
Paul L. Hoffman6       Schonbrun, de Simone         33 (1976)            $750    2009       $979
Barrett S. Litt7       Litt, Estuar & Kitson        38 (1969)            $725    2007       $1,004
Paul Estuar7           Litt, Estuar & Kitson        14 (1993)            $485    2007       $671
Stacey Brown7          Litt, Estuar & Kitson        01 (2006)            $275    2007       $381
Senior Paralegals7     Litt, Estuar & Kitson                             $225    2007       $311
Barrett S. Litt8       Litt, Estuar & Kitson        43 (1969)            $850    2012       $1,015
Robert M. Kitson8      Litt, Estuar & Kitson        17 (1995)            $625    2012       $746
Bryan M. Miller8       Litt, Estuar & Kitson        18 (1994)            $625    2012       $746
Sr. paralegal8         Litt, Estuar & Kitson                             $250    2012       $299
Law student interns8   Litt, Estuar & Kitson                             $225    2012       $269
Dan Stormer8           HSKRR****                    38 (1974)            $825    2012       $985
Michael Bien9          Rosen Bien Galvan &          28 (2008)            $640    2008       $860
                       Grunfeld
Unnamed10              Prison Law Office            01 (2009)            $275    2010       $348

                                                     3
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 5 of 61 Page ID
                                               #:1276
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                             Rate
Unnamed10              Prison Law Office          32 (1978)               $700    2010       $887
Unnamed10              Rosen Bien & Galvan        48 (1962)               $800    2010       $1,013
Unnamed10              Rosen Bien & Galvan        13 (1997)               $560    2010       $709
Sr. paralegal10        Rosen Bien & Galvan                                $240    2010       $304
Unnamed10              Bingham, McCutcheon        32 (1978)               $700    2010       $887
Unnamed10              Bingham, McCutcheon        02 (2008)               $400    2010       $507
Unnamed10              Bingham, McCutcheon        13 (1997)               $655    2010       $830
John Houston Scott11   Scott Law Firm             37 (1976)               $725    2013       $840
Thomas P. Greerty11    Law Offices of Thomas P.   34 (1979)               $725    2013       $840
                       Greerty
Amitai Schwartz11      Law Offices of Amitai      40 (1973)               $725    2013       $840
                       Schwartz
Moira Duvernay11       Law Offices of Amitai      09 (2004)               $450    2013       $522
                       Schwartz
Sanford J. Rosen12     Rosen Bien & Galvan        46 (1962)               $700    2008       $941
Sid Wolinsky13         DRA*                       51 (1961)               $860    2012       $1,027
Shawna Parks13         DRA*                       13 (1999)               $665    2012       $794
Mary-Lee Smith13       DRA*                       07 (2005)               $555    2012       $663
Karla Gilbride13       DRA*                       05 (2007)               $430    2012       $513
Larry Paradis13        DRA*                       27 (1985)               $800    2012       $955
Ron Elsberry13         DRA*                       25 (1987)               $725    2012       $866
Katherine Weed13       DRA*                       10 (2002)               $600    2012       $716
Stephanie              DRA*                       05 (2007)               $430    2012       $513
Biedermann13

                                                   4
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 6 of 61 Page ID
                                               #:1277
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                             Rate
Christine Chuang13     DRA*                          05 (2007)            $430    2012       $513
Kara Janssen13         DRA*                          02 (2010)            $330    2012       $394
Paralegal              DRA*                                               $240    2012       $299
Summer Associates13    DRA*                                               $250    2012       $287
Michelle Uzeta13       DRLC***                       20 (1992)            $700    2012       $836
Debra Patkin13         DRLC***                       05 (2007)            $450    2012       $537
Jennifer Lee13         DRLC***                       09 (2003)            $550    2012       $657
Matthew Strugar13      DRLC***                       08 (2004)            $525    2012       $627
Law Clerk13            DRLC***                                            $230    2012       $275
Litigation Assist13    DRLC***                                            $230    2012       $275
Shawna Parks14         DRLC                          10 (1999)            $525    2009       $685
Sage Reeves14          DRLC                          08 (2001)            $475    2009       $620
Matthew Strugar14      DRLC                          05 (2004)            $400    2009       $522
Bethany Woodard14      MTO**                         04 (2005)            $395    2009       $515
Kristina Wilson14      MTO**                         03 (2006)            $350    2009       $457
Robert Dell Angelo14   MTO**                         17 (1992)            $550    2009       $718
Law Clerks14           MTO**                                              $220    2009       $287
Barrett S. Litt15      Litt, Estuar & Kitson         39 (1969)            $750    2008       $1,008
Earnest Bell15         Law Offices of Earnest Bell   20 (1988)            $600    2008       $806
Sr. Paralegal15        Litt, Estuar & Kitson                              $235    2008       $316
Dale Galipo16          Law Ofc of Dale Galipo  23 (1989)                  $700    2012       $836
Humberto Guizar16                              26 (1986)                  $500    2012       $597
Matthew                McNicholas & McNicholas 15 (1997)                  $700    2012       $836
McNicholas17

                                                      5
                 Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 7 of 61 Page ID
                                                   #:1278
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                         Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney                 Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                                 Rate
Douglas D. Winter17      McNicholas & McNicholas     22 (1990)                $600    2012       $716
Catherine Schmidt17      McNicholas & McNicholas     11 (2001)                $500    2012       $597
Bill Lann Lee18          Lewis, Feinberg, Lee,       38 (1974)                $825    2012       $985
                         Renaker, & Jackson
Matthew Righetti19       Righetti Glugoski           27 (1985)                $750    2012       $896
John Glugoski19          Righetti Glugoski           12 (1997)                $650    2012       $776
Angela Padilla20         MoFo                        15 (1991)                $600    2006       $855
Mahogany Jenkins20       MoFo                        02 (2004)                $285    2006       $406
Robert Rubin20           LCCR                        28 (1978)                $625    2006       $891
Paralegal20              MoFo                                                 $175    2006       $250
Carol Sobel21            Law Office of Carol Sobel   32 (1978)                $725    2010       $918
Rebecca Thornton21       Law Office of Carol Sobel   09 (2001)                $450    2010       $570
Heather McGunigle22      DRLC                        04 (2009)                $375    2009       $489
Todd Burns23             Law Office of Todd Burns    18 (1996)                $650    2014       $732
Scott A. Brooks24        Daniels, Fine, Israel,      19 (1992)                $650    2011       $799
                         Schonbuch & Lebovits
Paul R. Fine24           Daniels, Fine, Israel,      39 (1972)                $850    2011       $1,045
                         Schonbuch & Lebovits
Craig Momita24           Daniels, Fine, Israel,      18 (1993)                $400    2011       $492
                         Schonbuch & Lebovits
Stephen Glick24          Law Offices of Stephen      37 (1974)                $800    2011       $984
                         Glick
Ian Herzog24             Law Office of Ian Herzog    44 (1967)                $1,000 2011        $1,230
Susan Abitanta24         Law Office of Ian Herzog    28 (1983)                $600   2011        $738

                                                      6
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 8 of 61 Page ID
                                               #:1279
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                        Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney                Firm                        Pract Yrs (Grad Yr)     Rate   Year      Adjusted
                                                                                             Rate
Rebecca Grey25                                      16 (1998)             $650    2014       $732
Dale Galipo26           Law Ofc Dale Galipo         24 (1989)             $675    2013       $783
Michael Haddad27        Haddad & Sherwin            23 91991)             $725    2014       $816
Julia Sherwin27         Haddad & Sherwin            19 (1995)             $695    2014       $782
Richard Pearl27                                     44 (1970)             $750    2014       $844
Genevieve Guertin27     Haddad & Sherwin            05 (2009)             $400    2014       $450
Gina Altomare27         Haddad & Sherwin            04 (2010)             $350    2014       $394
Thomas Kennedy          Haddad & Sherwin            02 (2012)             $325    2014       $366
Helm27
Paralegals (not         Haddad & Sherwin                                  $200    2014       $225
senior)27
Jim DeSimone28          Schonbrun, de Simone        28 (1985)             $725    2013       $840
Michael Seplow28        Schonbrun, de Simone        23 (1990)             $660    2013       $765
Douglas Ingraham28      Schonbrun, de Simone        15 (1998)             $575    2013       $667
Chritopher Cox29        Weill Gotschall             23 (1991)             $850    2014       $957
Bambo Obarro29          Weill Gotschall             04 (2010)             $400    2014       $450
Ronald K. Tellis30      Baron & Budd                18 (1996)             $775    2014       $872
Timothy G. Blood30      Blood Hurst and O'Reardon   24 (1990)             $695    2014       $782
Gene J. Stonebarger31   Stonebarger Law, APC        14 (2000)             $650    2014       $732
Richard D. Lambert31    Stonebarger Law             07 (2007)             $500    2014       $563
Dale Galipo32           Law Ofc Dale Galipo         25 (1989)             $800    2014       $900
Dale Galipo33           Law Ofc Dale Galipo         25 (1989)             $800    2014       $900
Barrett S. Litt34       Kaye, McLane, Bednarski     45 (19690             $975    2014       $1,097
                        & Litt

                                                     7
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 9 of 61 Page ID
                                               #:1280
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney              Firm                        Pract Yrs (Grad Yr)     Rate   Year        Adjusted
                                                                                             Rate
Ronald O. Kaye34      Kaye, McLane, Bednarski    25 (1989)                $775    2014       $872
                      & Litt
David M. McLane34     Kaye, McLane, Bednarski    28 (1988)                $775    2014       $872
                      & Litt
Kevin LaHue34         Kaye, McLane, Bednarski    10 (2004)                $600    2014       $675
                      & Litt
Caitlin Weisberg34    Kaye, McLane, Bednarski    06 (2008)                $500    2014       $563
                      & Litt
Julia White34 [Sr.    Kaye, McLane, Bednarski                             $295    2014       $332
Paralegal]            & Litt
Heath White34 [High   Kaye, McLane, Bednarski                             $235    2014       $264
Tech Paralegal]       & Litt
Jose R. Allen35       Skadden, Arps              31 (1985)                $1150   2016       $1,220
Guy Wallace35         Schneider Wallace          23 (1993)                $750    2016       $796
David Borgen35        Goldstein Borgen           35 (1981                 $795    2016       $843
                      Dardarian
Linda Dardarian35     Goldstein Borgen           29 (1987)                $775    2016       $822
                      Dardarian
Shawna Parks35        Law Ofc Shawna Parks       17 (1999)                $695    2016       $737
Brian Dunn36          Cochran Firm               21 (1995)                $750    2016       $796
Paula Pearlman37      DRLC                       35 (1982)                $875    2017       $901
Shawna Parks37        DRLC                       18 (1999)                $745    2017       $767
Maronel Barajas37     DRLC                       14 (2003)                $675    2017       $695
Matthew Stugar37      DRLC                       13 (2004)                $660    2017       $680

                                                  8
                Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 10 of 61 Page ID
                                                   #:1281
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                         Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney                 Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                                 Rate
Umbreen Bhatti37         DRLC                       12 (2005)                 $640     2017      $659
Carly Munson37           DRLC                       11 (2006)                 $625     2017      $644
Andrea Oxman37           DRLC                       10 (2007)                 $600     2017      $618
Elliot Field37           DRLC                       08 (2009)                 $525     2017      $541
Law Clerks37             DRLC                                                 $250     2017      $258
Jeffrey A. Koncius59     Kiesel Law LLP             18 [1997]                 $625     2015      $683
Matthew A. Young59       Kiesel Law LLP             06 [2009]                 $375     2015      $410
Barrett S. Litt38        Kaye, McLane, Bednarski    49 (1969)                 $1,150   2017      $1,185
                         & Litt
Pat Dunlevy38            Kaye, McLane, Bednarski    26 (1992)                 $750     2017      $773
                         & Litt
Paul Estuar38            Kaye, McLane, Bednarski    25 (1993)                 $765     2017      $788
                         & Litt
Paul Hughes38            Mayer, Brown               10 (2008)                 $730     2017      $752
Julia White38 [Sr.       Kaye, McLane, Bednarski                              $335     2017      $345
Paralegal]               & Litt
Anne Richardson38        Public Counsel             29 (1989)                 $850     2017      $876
Patrick Dunlevy38        Public Counsel             26 (1992)                 $750     2017      $773
Lisa Jaskol38            Public Counsel             30 (1988)                 $850     2017      $876
Hernan Vera38            Public Counsel             24 (1994)                 $750     2017      $773
Stephanie Carroll38      Public Counsel             14 (2004)                 $640     2017      $659
Adelaide Anderson38      Public Counsel             8 (2010)                  $540     2017      $556
Jackie Chidiac38         Public Counsel                                       $200     2017      $206
[Paralegal]

                                                      9
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 11 of 61 Page ID
                                               #:1282
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney              Firm                        Pract Yrs (Grad Yr)     Rate   Year        Adjusted
                                                                                             Rate
Maria Cabadas38       Public Counsel                                        $190    2017     $196
[Litigation
Coordinator]


     B.    Table 2: Consumer/Wage & Hour Class Action Lodestar Crosschecks


                        Table 2: Consumer/Wage & Hour Class Action Lodestar Crosschecks
Atty                         Firm                            Practice Yrs       Rate              Adjusted
                                                             [Grad Yr]                     Year   Rate
              51
Guy Wallace                  Schneider Wallace               17 (1993)          $650       2010   $823
               51
Josh Konecky                 Schneider Wallace               14 (1996)          $625       2010   $792
                       52
Jonathan E. Gertler          Chavez & Gertler                31 (1983)          $725       2013   $840
               52
Dan L. Gildor                Chavez & Gertler                12 (2002)          $550       2013   $638
                      53
Patrick N. Keegan            Keegan & Baker LLP              20 (1993)          $695       2013   $806
                  54
Todd Schneider               Schneider Wallace               29 (1982)          $675       2011   $830
           55
Eric Gibbs                   Girard Gibbs                    15 (1995)          $675       2010   $855
                55
Dylan Hughes                 Girard Gibbs                    10 (2000)          $545       2010   $690
           56
Eric Gibbs                   Girard Gibbs                    15 (1995)          $675       2010   $855
                  57
Jonathan Selbin              Lieff Cabraser                  16 [1993]          $600       2009   $783
                    58
Shawn Khorrami               Khorrami Boucher Sumner         19 (1995)          $650       2014   $732
                             Sanguinetti, LLP
                58
Launa Adolph                 Khorrami Boucher Sumner         11 (2003)          $495       2014 $557
                             Sanguinetti, LLP
                                                   10
                Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 12 of 61 Page ID
                                                   #:1283
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                     Table 2: Consumer/Wage & Hour Class Action Lodestar Crosschecks
Atty                      Firm                            Practice Yrs       Rate               Adjusted
                                                          [Grad Yr]                        Year Rate
Paul Kiesel59             Kiesel Law LLP                  30 [1985]          $1,100        2015 $1,202




       C.   Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
       Declarations or Reports




                                                     11
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 13 of 61 Page ID
                                               #:1284
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                           Declarations or Reports
Atty                       Firm                   Practice Yrs     Rate        Year     Adjusted Rate
                                                  [Grad Yr]
         11
Unnamed                    Arnold & Porter        39 (1974)        $910        2013     $1,055
         11
Unnamed                    Arnold & Porter        09 (2004)        $625        2013     $725
         11
Unnamed                    Quinn Emanuel                           $821        2013     $952
         11
Unnamed                    Quinn Emanuel                           $448        2013     $519
         11
Unnamed                    Quinn Emanuel          20               $700        2013     $811
                81
Diane Hutnyan              Quinn Emanuel          15 (1997)        $790        2012     $943
                    81
Victoria Maroulis          Quinn Emanuel          13 (1999)        $815        2012     $973
            81
Todd Briggs                Quinn Emanuel          12 (2000)        $735        2012     $878
             81
Marc Becker                Quinn Emanuel          24 (1988)        $1035       2012     $1,236
                 81
Melissa Dalziel            Quinn Emanuel          12 (2000)        $730        2012     $872
                   82
Thomas J. Nolan            Skadden Arps           40 (1971)        $1095       2011     $1,347
                  82
Jason D. Russell           Skadden Arps           18 (1993)        $1030       2011     $1,267
                        82
Hillary A. Hamilton        Skadden Arps           10 (2001)        $710        2011     $873
                82
Legal Assistant            Skadden Arps                            $295        2011     $363
                  83
Arturo Gonzalez            MoFo                   28 (1985)        $950        2013     $1,101
                      83
Suzanna Brickman           MoFo                   07 (2006)        $650        2013     $754
         84
Unnamed                    Lieff Cabraser         01 (2011)        $325        2012     $388
         84
Unnamed                    Lieff Cabraser         04 (2008)        $395        2012     $472
         84
Unnamed                    Lieff Cabraser         06 (2006)        $435        2012     $519
         84
Unnamed                    Lieff Cabraser         11 (2001)        $525        2012     $627
         84
Unnamed                    Lieff Cabraser         14 (1998)        $585        2012     $699
         84
Unnamed                    Lieff Cabraser         17 (1995)        $650        2012     $776
         84
Unnamed                    Lieff Cabraser         21 (1991)        $700        2012     $836

                                                 12
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 14 of 61 Page ID
                                               #:1285
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

     Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                       Declarations or Reports
Atty                    Firm                  Practice Yrs       Rate         Year     Adjusted Rate
                                              [Grad Yr]
         84
Unnamed                 Lieff Cabraser        24 (1988)          $775         2012     $925
         84
Unnamed                 Lieff Cabraser        29 (1983)          $775         2012     $925
         84
Unnamed                 Lieff Cabraser        34 (1978)          $800         2012     $955
         84
Unnamed                 Lieff Cabraser        38 (1974)          $900         2012     $1,075
         84
Unnamed                 Lieff Cabraser        42 (1970)          $900         2012     $1,075
         85
Unnamed                 Paul Hastings         01 (2010)          $360         2011     $443
         85
Unnamed                 Paul Hastings         03 (2008)          $450         2011     $553
         85
Unnamed                 Paul Hastings         04 (2007)          $500         2011     $615
         85
Unnamed                 Paul Hastings         05 (2006)          $530         2011     $652
         85
Unnamed                 Paul Hastings         06 (2005)          $565         2011     $695
         85
Unnamed                 Paul Hastings         07 (2004)          $590         2011     $726
         85
Unnamed                 Paul Hastings         08 (2003)          $620         2011     $763
         85
Unnamed                 Paul Hastings         09 (2002)          $630         2011     $775
         85
Unnamed                 Paul Hastings         12 (1999)          $670         2011     $824
         85
Unnamed                 Paul Hastings         15 (1996)          $725         2011     $892
         85
Unnamed                 Paul Hastings         17 (1994)          $725         2011     $892
         85
Unnamed                 Paul Hastings         23 (1998)          $850         2011     $1,045
         85
Unnamed                 Paul Hastings         33 (1978)          $940         2011     $1,156
              86
Wayne Barsky            Gibson Dunn           26 (1983)          $905         2009     $1,181
                   86
Marcellus McRae         Gibson Dunn           21 (1988)          $785         2009     $1,024
              86
Daniel Kolkey           Gibson Dunn           32 (1977)          $840         2009     $1,096
                86
Danielle Katzir         Gibson Dunn           05 (2004)          $525         2009     $685
                     86
Multiple associates     Gibson Dunn           04 (2005)          $495         2009     $646

                                                 13
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 15 of 61 Page ID
                                               #:1286
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                              Declarations or Reports
Atty                        Firm                     Practice Yrs     Rate     Year     Adjusted Rate
                                                     [Grad Yr]
                   86
Melissa Barshop             Gibson Dunn              03 (2006)        $470     2009     $613
                       86
Multiple associates         Gibson Dunn              02 (2007)        $400     2009     $522
                       86
Multiple associates         Gibson Dunn              01 (2008)        $345     2009     $450
          86
Paralegal                   Gibson Dunn                               $300     2009     $391
          86
Paralegal                   Gibson Dunn                               $295     2009     $385
          86
Paralegal                   Gibson Dunn                               $315     2009     $411
                    87
Danielle Gilmore            Quinn Emanuel            15 (1993)        $685     2008     $921
             87
Sara Brenner                Quinn Emanuel            02 (2006)        $340     2008     $457
          87
Paralegal                   Quinn Emanuel                             $235     2008     $316
                   88
Mark D. Kemple              Greenberg Traurig        20 (1989)        $675     2009     $907
               88
Erik Swanholt               Greenberg Traurig        11 (1998)        $575     2009     $773
                   88
Hirad Dadgostar             Greenberg Traurig        03 (2006)        $400     2008     $538
                     89
Brian J. Hennigan           Irell & Manella          25 (1983)        $775     2008     $1,042
                  89
Michal H. Strub             Irell & Manella          18 (1990)        $670     2008     $900
Kimberly A.                 Irell & Manella          04 (2004)        $410     2008     $551
          89
Svendsen
Dena G. Kaplan89            Irell & Manella          05 (2003)        $475     2008     $638
                   90
Gordon Kirscher             O’Melveny &Myers         38 (1971)        $860     2009     $1,122
                         90
Alejandro Mayorkas          O’Melveny &Myers         23 (1986)        $770     2009     $1,005
                        90
Thomas M. Riordan           O’Melveny &Myers         14 (1995)        $675     2009     $881
              90
Jorge DeNeve                O’Melveny &Myers         10 (1998)        $620     2009     $809
               90
Allan Johnson               O’Melveny &Myers         08 (2001)        $565     2009     $737
                90
Abby Schwartz               O’Melveny &Myers         03 (2006)        $450     2009     $587

                                                 14
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 16 of 61 Page ID
                                               #:1287
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                         Declarations or Reports
Atty                 Firm                       Practice Yrs      Rate          Year    Adjusted Rate
                                                [Grad Yr]
          90
Paralegal            O’Melveny &Myers           17 (2004)         $310         2009     $404
          90
Paralegal            O’Melveny &Myers           05 (2004)         $225         2009     $294
          90
Paralegal            O’Melveny &Myers           12 (1997)         $245         2009     $320
           91
Unnamed              Paul Hastings              36 (1974)         $940         2010     $1,191
           91
Unnamed              Paul Hastings              16 (1994)         $725         2010     $918
           91
Unnamed              Paul Hastings              11 (1999)         $670         2010     $849
           91
Unnamed              Paul Hastings              10 (2000)         $660         2010     $836
              91
Sr. Paralegal        Paul Hastings                                $330         2010     $418
           92
Unnamed              White & Case               04 (2004)         $600         2009     $783
           92
Unnamed              White & Case               06 (2003)         $600         2009     $783
           92
Unnamed              White & Case               08 (2001)         $655         2009     $855
           92
Unnamed              White & Case               24 (1985)         $750         2009     $979
           92
Unnamed              Weil, Gotscahl &                                                   $463
                     Manges                     01 (2008)         $355         2009
           92
Unnamed              Weil, Gotscahl &                                                   $607
                     Manges                     03 (2006)         $465         2009
           92
Unnamed              Weil, Gotscahl &                                                   $652
                     Manges                     04 (2005)         $500         2009
           92
Unnamed              Weil, Gotscahl &                                                   $757
                     Manges                     06 (2003)         $580         2009
           92
Unnamed              Weil, Gotscahl &                                                   $1,043
                     Manges                     23 (1986)         $799         2009
           92
Unnamed              Pachulski, Stang et al.    14 (1995)         $535         2009     $698

                                                 15
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 17 of 61 Page ID
                                               #:1288
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

     Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                        Declarations or Reports
Atty                Firm                       Practice Yrs      Rate         Year     Adjusted Rate
                                               [Grad Yr]
        92
Unnamed             Pachulski, Stang et al.    20 (1989)         $645         2009     $842
        92
Unnamed             Pachulski, Stang et al.    22 (1987)         $725         2009     $946
        92
Unnamed             Pachulski, Stang et al.    24 (1985)         $675         2009     $881
        92
Unnamed             Pachulski, Stang et al.    27 (1982)         $750         2009     $979
        92
Unnamed             Pachulski, Stang et al.    32 (1977)         $650         2009     $848
        92
Unnamed             O’Melveny & Myers          03 (2006)         $395         2009     $515
        92
Unnamed             O’Melveny & Myers          34 (1975)         $860         2009     $1,122
        92
Unnamed             Munger, Tolles & Olson 03 (2006)             $400         2009     $522
        92
Unnamed             Munger, Tolles & Olson 04 (2005)             $450         2009     $587
        92
Unnamed             Munger, Tolles & Olson 04 (2005)             $435         2009     $568
        92
Unnamed             Munger, Tolles & Olson 04 (2004)             $395         2009     $515
        92
Unnamed             Munger, Tolles & Olson 12 (1997)             $525         2009     $685
        92
Unnamed             Munger, Tolles & Olson 21 (1988)             $600         2009     $783
        92
Unnamed             Munger, Tolles & Olson 22 (1987)             $725         2009     $946
        92
Unnamed             Munger, Tolles & Olson 25 (1984)             $550         2009     $718
        92
Unnamed             Munger, Tolles & Olson 39 (1970)             $625         2009     $815
        92
Unnamed             Morrison & Foerster        24 (1985)         $750         2009     $979
        92
Unnamed             Morrison & Foerster        09 (2000)         $535         2009     $698
        92
Unnamed             Morrison & Foerster        17 (1992)         $650         2009     $848
        92
Unnamed             Klee, Tuchin, Bogdanoff,                                           $848
                    & Stern                    12 (1997)         $650         2009
        92
Unnamed             Klee, Tuchin, Bogdanoff,                                           $770
                    & Stern                    18 (1991)         $590         2009

                                                 16
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 18 of 61 Page ID
                                               #:1289
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                            Declarations or Reports
Atty                      Firm                     Practice Yrs     Rate       Year     Adjusted Rate
                                                   [Grad Yr]
         92
Unnamed                   Klee, Tuchin, Bogdanoff,                                      $1,109
                          & Stern                  19 (1990)        $850       2009
         92
Unnamed                   Hennigan, Bennett &                                           $659
                          Dorman                   09 (2000)        $505       2009
         92
Unnamed                   Hennigan, Bennett &                                           $992
                          Dorman                   30 (1979)        $760       2009
         92
Unnamed                   Hennigan, Bennett &                                           $887
                          Dorman                   31 (1978)        $680       2009
         92
Unnamed                   Gibson Dunn & Crutcher 03 (2006)          $470       2009     $613
         92
Unnamed                   Gibson Dunn & Crutcher 06 (2003)          $570       2009     $744
         92
Unnamed                   Gibson Dunn & Crutcher 12 (1997)          $635       2009     $829
         92
Unnamed                   Gibson Dunn & Crutcher 15 (1994)          $525       2009     $685
         92
Unnamed                   Gibson Dunn & Crutcher 18 (1991)          $610       2009     $796
         92
Unnamed                   Gibson Dunn & Crutcher 25 (1974)          $790       2009     $1,031
         92
Unnamed                   Davis, Polk & Wardwell 04 (2005)          $680       2009     $887
         92
Unnamed                   Davis, Polk & Wardwell 19 (1990)          $955       2009     $1,246
         92
Unnamed                   Davis, Polk & Wardwell 23 (1986)          $960       2009     $1,253
             93
Daniel Perry              Milbank, Tweed           14 (2000)        $1135      2014     $1,277
                 93
Delilah Vinzon            Milbank, Tweed           12 (2002)        $900       2014     $1,013
                   93
Hannah Cannom             Milbank, Tweed           08 (2006)        $760       2014     $855
                       93
Revi-Ruth Enriquez        Milbank, Tweed           06 (2008)        $800       2014     $900
                93
Caitlin Hawks             Milbank, Tweed           06 (2008)        $760       2014     $855
                    93
Katherine Eklund          Milbank, Tweed           05 (2009)        $550       2014     $619

                                                 17
                Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 19 of 61 Page ID
                                                   #:1290
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

          Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                             Declarations or Reports
    Atty                  Firm                      Practice Yrs      Rate         Year     Adjusted Rate
                                                    [Grad Yr]
               94
    Amy Lalley            Sidley Austin             14 (1998)         $700         2012     $836
               94
    Amy Lalley            Sidley Austin             16 (1998)         $825         2014     $929
                  94
    Alex Doherty          Sidley Austin             04 (2008)         $520         2012     $621
                  94
    Alex Doherty          Sidley Austin             06 (2008)         $700         2014     $788
                      94
    Lauren McCray         Sidley Austin             01 (1998)         $340         2012     $406
                      94
    Lauren McCray         Sidley Austin             02 (1998)         $495         2014     $557
                       95
    Christopher Cox       Weil Gotshal              23 (1991)         $850         2014     $957
                   95
    Bambo Obaro           Weil Gotshal              04 (2010)         $400         2014     $450
                 95
    Jessica Mohr          Weil Gotshal              01 (2013)         $300         2014     $338
                     96
    Glenn Peterson        Millstone Peterson &      18 (1996)         $600         2014     $675
                          Watts


*DRA stands for Disability Rights Advocates
**MTO stands for Munger, Tolles & Olson
***DRLC stands for Disability Rights Legal Center
****HSKRR stands for Hadsell, Stormer, Keeny, Richardson & Renick
*****AFL stands for AARP Foundation Litigation

                              CIVIL RIGHTS LODESTAR AWARD SOURCES
1
 – Vasquez v. Rackauckas, SACV 09-1090 VBF, 2011 WL 1791091 (C.D. Cal. May 10, 2011) aff’d in part, rev’d
in part and remanded, 734 F.3d 1025 (9th Cir. 2013) (lodestar award in civil rights injunctive relief class action
regarding modification of state gang injunctions) (remand did not affect fee award)
                                                        18
              Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 20 of 61 Page ID
                                                 #:1291
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES
2
  – Fitzgerald v. City of Los Angeles, CV 03-01876DDP(RZX), 2009 WL 960825 (C.D. Cal. Apr. 7, 2009)
(lodestar award in civil rights Skid Row litigation)
3
  – Charlebois v. Angels Baseball LP, SACV 10-0853 DOC ANX, 2012 WL 2449849 (C.D. Cal. May 30, 2012)
(lodestar award in settlement of ADA case)
4
  – Californians for Disability Rights v. California Dep’t of Transp., C 06-05125 SBA MEJ, 2010 WL 8746910
(N.D. Cal. Dec. 13, 2010) report and recommendation adopted sub nom. Californians for Disability Rights, Inc. v.
California Dep’t of Transp., C 06-5125 SBA, 2011 WL 8180376 (N.D. Cal. Feb. 2, 2011) (lodestar award in
settlement of ADA case)
5
  – Rauda v. City of Los Angeles, CV08-3128-CAS PJW, 2010 WL 5375958 (C.D. Cal. Dec. 20, 2010) (lodestar
award in civil rights police misconduct case)
6
  – Multi-Ethnic Immigrant Workers Org. Network v. City of Los Angeles, CV 07-3072 AHM FMMX, 2009 WL
9100391 (C.D. Cal. June 24, 2009) ) (lodestar cross-check in protest excessive force civil rights class action)
7
  – Craft v. Cnty. Of San Bernardino, 624 F. Supp. 2d 1113, 1122-23 (C.D. Cal. 2008) (lodestar cross-check in jail
civil rights class action)
8
  – Pierce v. Cnty. Of Orange, 905 F. Supp. 2d 1017, 1035-39, 1049 (C.D. Cal. 2012) (lodestar award in jail ADA
class action)
9
  – L.H. v. Schwarzenegger, 645 F. Supp. 2d 888, 893-96 (E.D. Cal. 2009) (lodestar award in settlement of prison
injunctive relief class action)
10
   – Armstrong v. Brown, 805 F. Supp. 2d 918, 920-21 (N.D. Cal. 2011)) (lodestar award in prison class action for
monitoring work)
11
   – A.D. v. State of California Highway Patrol, C 07-5483 SI, 2013 WL 6199577 (N.D. Cal. Nov. 27, 2013) (civil
rights lodestar award for police killing) [Arnold & Porter and Quinn Emmanuel rates were described in opinion as
support for awarded rates, and are contained in the commercial rates table with the attorney as )“Unnamed”]
12
   – Prison Legal News v. Schwarzenegger, 608 F.3d 446, 455 (9th Cir. 2010), upholding award in Prison Legal
News v. Schwarzenegger, 561 F. Supp. 2d 1095, 1106 (N.D. Cal. 2008) (post –settlement lodestar award in
prisoner First Amendment injunctive relief case)



                                                        19
              Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 21 of 61 Page ID
                                                 #:1292
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES
13
   – Communities Actively Living Independent and Free v. City of Los Angeles, 2:090cv-00287 CBM-RZ-Doc #
255 (C.D. Cal. 6/10/13) (lodestar award in settlement of ADA injunctive relief class action) [ATTACHED AS
EXHIBIT 13]
14
   – Lauderdale v. City of Long Beach, CV 08-979 ABC (JWJx) (C.D.Cal. 1/11/10) (lodestar award after settlement
of ADA injunctive relief class action against jail) [ATTACHED AS EXHIBIT 14]
15
   – Gamino v. County of Ventura, CV 02-9785-CBM (Ex), Doc # 185 (C.D.Cal. 2/5/09) (lodestar cross-check in
jail civil rights class action) [ATTACHED AS EXHIBIT 15]
16
   – P.C. v. City of Los Angeles, 2:090cv-06495-PLA Doc # 77 (C.D. Cal. 9/4/12) (lodestar award in civil rights
suit against police for excessive force resulting in death) [ATTACHED AS EXHIBIT 16]
17
   – Avila v. LAPD, No. CV 11-01326 sjo (FMOX) (C.D.Cal. 8/2/12) (lodestar award for retaliatory termination for
testifying for FLSA plaintiff) [ATTACHED AS EXHIBIT 17]
18
   – Vallabhapurapu v. Burger King Corp., Case No. C11-00667 WHA (JSC) (N.D.Cal. 10/26/2012) (lodestar
award with multiplier of 1.29 in ADA accessibility class action; opinion refers to rates used to calculate the
lodestar of up to $825; Lee Dec dated 8/27/2012 sets forth the rates used to calculate the lodestar, including a rate
of $825 for him) [ATTACHED AS EXHIBIT 18]
19
   – Rutti v. Lojack Corp., Inc., SACV 06-350 DOC JCX, 2012 WL 3151077 (C.D. Cal. July 31, 2012) (FLSA
lodestar crosscheck)
20
   – Fee award in Comite De Jornaleros De Redondo Beach v. City of Redondo Beach, CV 04-9396 CBMJTLX,
2006 WL 4081215 (C.D. Cal. Dec. 12, 2006) rev’d, 607 F.3d 1178 (9th Cir. 2010) on reh’g en banc, 657 F.3d 936
(9th Cir. 2011) and aff’d, 657 F.3d 936 (9th Cir. 2011) (civil rights case successfully challenging day laborer
ordinance on First Amendment grounds)
21
   – Fee award in Long Beach Area Peace Network v. City of Long Beach, No. CV 04-08510 JSO (SSx)
(C.D.Calif.) (Doc # 64) (civil rights case successfully challenging parade ordinance on First Amendment grounds)
(rates based on personal knowledge from fee declaration filed by Mr. Litt in the case) [ATTACHED AS EXHIBIT
21]
22
   – 2/22/10 Fee Order in Riverside County Dept. of Mental Health v. A.S., No. CV 08-00511 ABC (C.D.Calif.)
(IDEA fee award) (2009 used because it is clear from the timing of the order that 2009 rates were used)

                                                         20
              Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 22 of 61 Page ID
                                                 #:1293
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES
23
   – Fee order in Dugan v. County of Los Angeles, 2:11-cv-08145-CAS-SHx (C.D.Cal. 3/3/14) (4th Amendment,
malicious prosecution § 1983 action; background as criminal defense lawyer; no evidence of prior experience
litigating civil rights cases, but knowledge of 4th Amendment law and trial experience should be reflected in the
rate) [ATTACHED AS EXHIBIT 23]
24
   – Fee order in Heyen v. Safeway Inc., B243610, 2014 WL 2154676 (Cal. Ct. App. May 23, 2014) upheld
(individual wage and hour case after denial of class certification, with damages award of approximately $26,000;
full hourly rate awarded to determine lodestar, then reduced due to limited success because received only 25% of
overtime sought; fee award was in 2012, based on 2011 rates [since fee application was filed in 2011]).
25
   – Lodestar fee award in Echague v. Metro. Life Ins. Co., No. 12-CV-00640-WHO, 2014 WL 4746115, at *2
(N.D. Cal. Sept. 24, 2014) – ERISA case.
26
   – Fee award in Contreras v. City of Los Angeles, 2:11-CV-1480-SVW-SH, 2013 WL 1296763 (C.D. Cal. Mar.
28, 2013) – individual police case
27
   – Fee order in Dixon v. City of Oakland, No. C-12-05207 DMR, 2014 WL 6951260, at *8 (N.D. Cal. Dec. 8,
2014) – individual police case (1.1 multiplier awarded under Civil Code § 52.1).
28
   – Fee order in Xue Lu v. United States, No. CV 01-01758 CBM EX, 2014 WL 2468826, at *5 (C.D. Cal. May 23,
2014) – EAJA market rate award (available due to government’s bad faith).
29
   – Fee order in Xu v. Yamanaka, No. 13-CV-3240 YGR, 2014 WL 3840105 (N.D. Cal. Aug. 1, 2014); award was
for successful Anti-SLAPP motion; defendants voluntarily reduced rate sought by 10%
30
   – Fee order in Aarons v. BMW of N. Am., LLC, No. CV 11-7667 PSG CWX, 2014 WL 4090564 (C.D. Cal. Apr.
29, 2014) objections overruled, No. CV 11-7667 PSG CWX, 2014 WL 4090512 (C.D. Cal. June 20, 2014) –
consumer class action in which award was court determined lodestar, not percentage of fund.
31
   – Fee order in Morey v. Louis Vuitton N. Am., Inc., No. 11CV1517 WQH BLM, 2014 WL 109194, at *10 (S.D.
Cal. Jan. 9, 2014) – consumer class action in which award was court determined lodestar, not percentage of fund;
1.51 multiplier..
32
   – Fee order in Sanchez v. County of San Bernardino, 10-09384 MMM (Opx) [3/1/14] – individual police case
[ATTACHED AS EXHIBIT 32]
33
   – Fee order in Howard v. County of Riverside, EDCV 12-00700 VAP (Opx) [8/27/14] – individual police case
[ATTACHED AS EXHIBIT 33].
                                                       21
              Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 23 of 61 Page ID
                                                 #:1294
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES
34
   – Fee order in Rodriguez v. Cty. of Los Angeles, 96 F. Supp. 3d 1012 (C.D. Cal. 2014) [12/29/2014] – multi-
plaintiff prisoners for guard brutality; award primarily under California state law for Civil Code 52.1 claim, with
part of award on exclusively federal claims under PLRA; multiplier of two for state fee award.
35
   – Fee Order in Willits v. City of Los Angeles, CV 10-5782 CBM (RZx) (8/25/16) – class action injunctive relief
case under ADA, RA [ATTACHED AS EXHIBIT 35].
36
   – Woods v. Fagan, CV 14-8374-VAP (SPx) (C.D. Cal.) (9/21/16 Fee Order) [ATTACHED AS EXHIBIT 36].
37
   – Garcia v. Los Angeles County Sheriff's Dept., No. CV 09-8943-DMG (SHx), 7/28/17 Order approving
settlement and fees, Anna Rivera Dec. in support (dated 6/8/17) - special education in LA County Jail, (rates listed
in Doc. 452 [ATTACHED AS EXHIBIT 37].
38
   – Nozzi v. HACLA, Case No. 2:07 cv 00380 PA (FFMx) (C.D. Cal.) (/15/18 Final Approval Order), Litt and
Richardson Fee Declarations in support of motion for fees (12/22/17 Declarations of Barret S. Litt and Anne
Richardson in support of Plaintiffs’ Motion for Final Approval of Settlement in Nozzi v. Housing Authority of the
City of Los Angeles, CV 07-380-PA-FFM (Dkt. #s 323 and 324); 2/15/18 Order re: Motion for Final Approval
(Dkt. # 331) (Because the fee motion was filed in 2017, using 2017 rates, the year listed is 2017 although the order
was in early 2018.

OF THE 39 CIVIL RIGHTS CASES, 29 ARE FROM THE CENTRAL DISTRICT, 8 FROM THE NORTHERN
DISTRICT, 1 FROM THE EASTERN DISTRICT, 1 FROM THE SOUTHERN DISTRICT AND 1 FROM LOS
ANGELES COUNTY SUPERIOR COURT. AT LEAST THE CENTRAL AND NORTHERN DISTRICT RATES
ARE COMPARABLE, AND MANY FIRMS PRACTICE IN BOTH. (FOR THIS PURPOSE, ERISA AND
ANTI-SLAPP ARE INCLUDED]

                         CLASS ACTION LODESTAR CROSS CHECK SOURCES
51
   – Wren v. RGIS Inventory Specialists, C-06-05778 JCS, 2011 WL 1230826 (N.D. Cal. Apr. 1, 2011)
supplemented, C-06-05778 JCS, 2011 WL 1838562 (N.D. Cal. May 13, 2011)
52
   – Bolton v. U.S. Nursing Corp., C 12-4466 LB, 2013 WL 5700403 (N.D. Cal. Oct. 18, 2013)
53
   – Johansson-Dohrmann v. Cbr Sys., Inc., 12-CV-1115-MMA BGS, 2013 WL 3864341 (S.D. Cal. July 24, 2013)
                                                         22
              Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 24 of 61 Page ID
                                                 #:1295
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES
54
   – Thieriot v. Celtic Ins. Co., C-10-04462-LB, 2011 WL 1522385 (N.D. Cal. Apr. 21, 2011)
55
   – Browne v. Am. Honda Motor Co., Inc., CV 09-06750 MMM DTBX, 2010 WL 9499073 (C.D. Cal. Oct. 5,
2010)
56
   – Parkinson v. Hyundai Motor Am., 796 F. Supp. 2d 1160, 1164-66, 1170-73 (C.D. Cal. 2010)
57
   – Pelletz v. Weyerhaeuser Co., 592 F. Supp. 2d 1322, 1326-27 (W.D. Wash. 2009)
58
   – Gonzalez v. S. Wine & Spirits of Am. Inc., No. 2:11-CV-05849-ODW, 2014 WL 1630674, at *2 (C.D. Cal. Apr.
24, 2014))
58
   – G. F. v. Contra Costa Cty., 2015 WL 7571789, at *13 (N.D. Cal. Nov. 25, 2015)
59
   – Stone v Howard Johnson, Case No. 12-CV-01684 PSG (MANx) (C.D. Cal.), Fee Declaration of Matthew A.
Young in support of Class Fee Application, ATTACHED AS EXHIBIT 59


                                  COMMERCIAL LITIGATION SOURCES
81
   – Apple, Inc. v. Samsung Electronics Co., Ltd., C 11-1846 LHK PSG, 2012 WL 5451411 (N.D. Cal. Nov. 7,
2012)). The rates listed reflect what Quinn Emmanuel indicated were its standard rates for the attorneys being
billed; the court award was lower as follows: Marc Becker - $800; Diane Hutnyan - $700; Victoria Maroulis -
$700; Todd Briggs - $700; Melissa Dalziel - $681. Because Mr. Becker is based in London he was marked for
whether he was designated as a SuperLawyer.
82
   – Skadden Arps bill Bill to MGA Entertainment Inc. in Mattel v. MGA Entertainment, Case No. 04 CV 09049-
DOC (C.D.Cal.), filed 7/11/1, Doc 10684-50; rates accepted without objection and ordered in Doc. 10703 (8/4/11)
[ATTACHED AS EXHIBIT 82]
83
   – Declaration of Arturo Gonzalez in Bullis Charter School v. Los Altos School District et al. , Case No. 109
CV144569 (Santa Clara Sup. Ct., filed 10/19/13). Although Bullis is arguably a public interest case, we are
presenting this as a reflection of Mr. Gonzalez’s and Ms. Brickman’s normal rates, which is what Mr. Gonzalez
explains in his declaration. [ATTACHED AS EXHIBIT 83]
84
   – The Lieff Cabraser rates were provided in a 3/21/2012 email from firm partner as their standard rates for 2012;
Lieff Cabraser is a contingent fee firm specializing in class actions.
                                                         23
              Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 25 of 61 Page ID
                                                 #:1296
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES
85
   – Email from ACLU to Barry Litt of 7/26/11 with Paul Hastings rate information provided to ACLU by former
Paul Hastings associate.
86
   – 4/9/09 Gibson Dunn partner Wayne Barsky Declaration in Rogel v. Development Agency of City of Lynwood,
Case No. BS106592 (reflecting Gibson Dunn standard rates) [ATTACHED AS EXHIBIT 86]
87
   – 11/27/08 Dec. of Quinn Emmanuel partner Danielle Gilmore in Monrovia Nursing Co. v. Rosedale, Case No.
BC 351140 (LA Sup. Ct.) (reflecting Gibson Dunn standard rates) [ATTACHED AS EXHIBIT 87]
88
   – 10/16/09 Fee Order for Greenberg Taurig attorneys in Santa Fe Pointe, L.P. v. Greystone Servicing Corp., C-
07-5454 MMC, 2009 WL 3353449 (N.D. Cal. 10/16/09) (reflecting rates billed to client)
89
   – 11/21/08 Dec. of O’Irell & Manella partner Brian Hennigan in Monrovia Nursery Co. v. Rosedale, No.
BC351140 (Los Angeles Superior Court) (reflecting customary rates, which were billed to client in the case) (rates
rounded down to the closest $5)[ATTACHED AS EXHIBIT 89]
90
   – 1/09/09 Bankruptcy Fee Application in In re Three A’s Holdings, L.L.C., No CV-04-07131- SVW (D. Del.)
[bankruptcy fee application; only adversarial (litigation) rates relied on]
91
   – 11/17/10 Declaration of James Gillian in support of fee application in La Asociacion De Trabajadores
De Lake Forest v. City of Lake Forest, CA 9 Case #09-55215 (Dkt. # 43-7) [ATTACHED AS EXHIBIT 91]
92
   – Selected rates compiled from 2009 Westlaw Court Express
 93
    – Milbank Tweed rates being sought for DRLC co-counsel in LAUSD v. Michael Garcia, Case No. 10-55879
 (9th Cir.); listed in email from DRLC counsel Anna Rivera on 2/24/14 [not yet in other tables as of 2/24]
 94
    – Sidley Austin rates listed in Declaration of Amy Lalley for fee motion in Jones v. Upland Housing Authority,
 NO.: EDCV 12-2074 VAP (Opx) (Dkt. # 46 2/24/14) [ATTACHED AS EXHIBIT 94]
 95
    – Fee award in anti-SLAPP motion in Xu v. Yamanaka, 2014 WL 3840105 (N.D. Cal. Aug. 1, 2014)
 96
    – Altavion, Inc. v. Konica Minolta Sys. Lab. Inc., 226 Cal. App. 4th 26, 71, 171 Cal. Rptr. 3d 714, 750 (2014),
 review denied (Aug. 20, 2014) [Trade secrets litigation; lodestar award]




                                                        24
                Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 26 of 61 Page ID
                                                   #:1297
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES



II.   RATES FROM SECTION I ORGANIZED BY YEARS OF PRACTICE
      A.      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks


                         Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
 Attorney                Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                                 Rate
 Sid Wolinsky13          DRA*                         51 (1961)               $860   2012        $1,027
 Barrett S. Litt38       Kaye, McLane, Bednarski      49 (1969)               $1,150 2017        $1,185
                         & Litt
 Sid Wolinsky4           DRA*                         49 (1961)               $835     2010      $1,058
 Unnamed10               Rosen Bien & Galvan          48 (1962)               $800     2010      $1,013
 Sanford J. Rosen12      Rosen Bien & Galvan          46 (1962)               $700     2008      $941
 Barrett S. Litt34       Kaye, McLane, Bednarski      45 (19690               $975     2014      $1,097
                         & Litt
 Richard Pearl27                                      44 (1970)               $750     2014      $844
 Ian Herzog24            Law Office of Ian Herzog     44 (1967)               $1,000   2011      $1,230
 Barrett S. Litt8        Litt, Estuar & Kitson        43 (1969)               $850     2012      $1,015
 Amitai Schwartz11       Law Offices of Amitai        40 (1973)               $725     2013      $840
                         Schwartz
 Barrett S. Litt6        Litt, Estuar & Kitson        40 (1969)               $800     2009      $1,044
 Paul R. Fine24          Daniels, Fine, Israel,       39 (1972)               $850     2011      $1,045
                         Schonbuch & Lebovits
 Barrett S. Litt15       Litt, Estuar & Kitson        39 (1969)               $750     2008      $1,008
 Dan Stormer8            HSKRR****                    38 (1974)               $825     2012      $985
                                                       25
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 27 of 61 Page ID
                                                #:1298
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year        Adjusted
                                                                                              Rate
Bill Lann Lee18        Lewis, Feinberg, Lee,        38 (1974)              $825    2012       $985
                       Renaker, & Jackson
Barrett S. Litt7       Litt, Estuar & Kitson        38 (1969)              $725    2007       $1,004
John Houston Scott11   Scott Law Firm               37 (1976)              $725    2013       $840
Stephen Glick24        Law Offices of Stephen       37 (1974)              $800    2011       $984
                       Glick
David Borgen35         Goldstein Borgen             35 (1981               $795    2016       $843
                       Dardarian
Mark Rosenbaum2        ACLU                         35 (1974)              $740    2009       $966
Thomas P. Greerty11    Law Offices of Thomas P.     34 (1979)              $725    2013       $840
                       Greerty
Paul L. Hoffman6       Schonbrun, de Simone         33 (1976)              $750    2009        $979
Paula Pearlman37       DRLC                         32 (1982)              $875    2017       $901
Carol Sobel21          Law Office of Carol Sobel    32 (1978)              $725    2010       $918
Unnamed10              Prison Law Office            32 (1978)              $700    2010        $887
Unnamed10              Bingham, McCutcheon          32 (1978)              $700    2010        $887
Jose R. Allen35        Skadden, Arps                31 (1985)              $1150   2016        $1,220
Carol Sobel2           Law Ofc Carol Sobel          31 (1978)              $710    2009        $926
Carol A. Sobel6        Law Offices of Carol Sobel   31 (1978)              $710    2009        $926
Lisa Jaskol38          Public Counsel               30 (1988)              $850    2017       $876
Anne Richardson38      Public Counsel               29 (1989)              $850    2017       $876
Linda Dardarian35      Goldstein Borgen             29 (1987)              $775    2016        $822
                       Dardarian


                                                     26
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 28 of 61 Page ID
                                               #:1299
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                     Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney             Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                             Rate
Michael Bien9        Rosen Bien Galvan &        28 (2008)                 $640    2008       $860
                     Grunfeld
David M. McLane34    Kaye, McLane, Bednarski    28 (1988)                 $775    2014       $872
                     & Litt
Jim DeSimone28       Schonbrun, de Simone       28 (1985)                 $725    2013        $840
Susan Abitanta24     Law Office of Ian Herzog   28 (1983)                 $600    2011       $738
Robert Rubin20       LCCR                       28 (1978)                 $625    2006       $891
Larry Paradis13      DRA*                       27 (1985)                 $800    2012       $955
Matthew Righetti19   Righetti Glugoski          27 (1985)                 $750    2012       $896
James de Simone3     Schonbrun, de Simon        27 (1985)                 $695    2012       $830
Pat Dunlevy38        Kaye, McLane, Bednarski    26 (1992)                 $750    2017       $773
                     & Litt
Patrick Dunlevy38    Public Counsel             26 (1992)                 $750    2017       $773
Ronald O. Kaye34     Kaye, McLane, Bednarski    25 (1989)                 $775    2014       $872
                     & Litt
Humberto Guizar16                               26 (1986)                 $500    2012       $597
Laurence Paradis4    DRA*                       26 (1985)                 $730    2010       $925
Daniel B. Kohrman4   AFL*****                   26 (1984)                 $740    2010       $937
Paul Estuar38        Kaye, McLane, Bednarski    25 (1993)                 $765    2017       $788
                     & Litt
Dale Galipo32        Law Ofc Dale Galipo        25 (1989)                 $800    2014       $900
Dale Galipo33        Law Ofc Dale Galipo        25 (1989)                 $800    2014       $900
Ron Elsberry13       DRA*                       25 (1987)                 $725    2012       $866
Jose R. Allen4       Skadden Arps               25 (1985)                 $930    2010       $1,178

                                                 27
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 29 of 61 Page ID
                                                #:1300
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney              Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                              Rate
Ben Schonbrun5        Schonbrun, de Simone          25 (1985)              $650    2010        $823
Hernan Vera60         Public Counsel                24 (1994)              $750    2017       $773
Timothy G. Blood30    Blood Hurst and O'Reardon     24 (1990)              $695    2014        $782
Dale Galipo26         Law Ofc Dale Galipo           24 (1989)              $675    2013       $783
Michael Haddad27      Haddad & Sherwin              23 91991)              $725    2014       $816
Guy Wallace35         Schneider Wallace             23 (1993)              $750    2016        $796
Chritopher Cox29      Weill Gotschall               23 (1991)              $850    2014        $957
Michael Seplow28      Schonbrun, de Simone          23 (1990)              $660    2013        $765
Dale Galipo16         Law Ofc of Dale Galipo        23 (1989)              $700    2012        $836
Michael Seplow3       Schonbrun, de Simon           22 (1990)              $630    2012        $752
Douglas D. Winter17   McNicholas & McNicholas       22 (1990)              $600    2012       $716
Brian Dunn36          Cochran Firm                  21 (1995)              $750    2016       $796
Michelle Uzeta13      DRLC***                       20 (1992)              $700    2012       $836
Michael Seplow5       Schonbrun, de Simone          20 (1990)              $590    2010        $747
Anne Richardson2      HSKRR****                     20 (1989)              $575    2009       $750
Earnest Bell15        Law Offices of Earnest Bell   20 (1988)              $600    2008        $806
Julia Sherwin27       Haddad & Sherwin              19 (1995)              $695    2014        $782
Scott A. Brooks24     Daniels, Fine, Israel,        19 (1992)              $650    2011       $799
                      Schonbuch & Lebovits
Julie Nepveu4         AFL*****                      19 (1991)              $660    2010        $836
Shawna Parks37        DRLC                          18 (1999)              $745    2017       $767
Ronald K. Tellis30    Baron & Budd                  18 (1996)              $775    2014       $872
Todd Burns23          Law Office of Todd Burns      18 (1996)              $650    2014        $732
Bryan M. Miller8      Litt, Estuar & Kitson         18 (1994)              $625    2012        $746

                                                     28
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 30 of 61 Page ID
                                                #:1301
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                        Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney                Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                              Rate
Craig Momita24          Daniels, Fine, Israel,    18 (1993)                $400    2011       $492
                        Schonbuch & Lebovits
Melissa Kasnitz4        DRA*                    18 (1992)                  $650    2010       $823
Shawna Parks35          Law Ofc Shawna Parks    17 (1999)                  $695    2016       $737
Robert M. Kitson8       Litt, Estuar & Kitson   17 (1995)                  $625    2012       $746
Hector O. Villagra1     ACLU                    17 (1994)                  $600    2011       $738
John Raphling5          Schonbrun, de Simone    17 (1993)                  $525    2010       $665
Robert Dell Angelo14    MTO**                   17 (1992)                  $550    2009       $718
Rebecca Grey25                                  16 (1998)                  $650    2014       $732
Douglas Ingraham28      Schonbrun, de Simone    15 (1998)                  $575    2013       $667
Matthew                 McNicholas & McNicholas 15 (1997)                  $700    2012       $836
McNicholas17
Peter Eliasberg2        ACLU                     15 (1994)                 $525    2009       $685
Angela Padilla20        MoFo                     15 (1991)                 $600    2006       $855
Stephanie Carroll38     Public Counsel           14 (2004)                 $640    2017       $659
Maronel Barajas37       DRLC                     14 (2003)                 $675    2017       $695
Gene J. Stonebarger31   Stonebarger Law, APC     14 (2000)                 $650    2014        $732
Paul Estuar7            Litt, Estuar & Kitson    14 (1993)                 $485    2007        $671
Matthew Stugar37        DRLC                     13 (2004)                 $660    2017       $680
Shawna Parks13          DRA*                     13 (1999)                 $665    2012       $794
Unnamed10               Bingham, McCutcheon      13 (1997)                 $655    2010        $830
Unnamed10               Rosen Bien & Galvan      13 (1997)                 $560    2010        $709
Umbreen Bhatti37        DRLC                     12 (2005)                 $640    2017       $659
John Glugoski19         Righetti Glugoski        12 (1997)                 $650    2012       $776

                                                   29
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 31 of 61 Page ID
                                               #:1302
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                             Rate
Carly Munson37         DRLC                    11 (2006)                  $625    2017       $644
Catherine Schmidt17    McNicholas & McNicholas 11 (2001)                  $500    2012       $597
Belinda Escobosa       ACLU                    11 (2000)                  $525    2011       $646
Helzer1
Paul Hughes38          Mayer, Brown                 10 (2008)             $730    2017       $752
Andrea Oxman37         DRLC                         10 (2007)             $600    2017       $618
Kevin LaHue34          Kaye, McLane, Bednarski      10 (2004)             $600    2014       $675
                       & Litt
Katherine Weed13       DRA*                         10 (2002)             $600    2012       $716
Joseph J. Ybarra1      MTO**                        10 (2001)             $550    2011       $676
Jennifer Bezoza4       DRA*                         10 (2000)             $570    2010       $722
Shawna Parks14         DRLC                         10 (1999)             $525    2009       $685
Moira Duvernay11       Law Offices of Amitai        09 (2004)             $450    2013       $522
                       Schwartz
Jennifer Lee13         DRLC***                      09 (2003)             $550    2012       $657
Peter Bibring1         ACLU                         09 (2002)             $490    2011       $603
Roger Heller4          DRA*                         09 (2001)             $560    2010       $709
Adelaide Anderson38    Public Counsel               08 (2010)             $540    2017       $556
Rebecca Thornton21     Law Office of Carol Sobel    09 (2001)             $450    2010       $570
Matthew Strugar13      DRLC***                      08 (2004)             $525    2012       $627
Jacob A. Kreilkamp1    MTO**                        08 (2003)             $505    2011       $621
Sage Reeves14          DRLC                         08 (2001)             $475    2009       $620
Rebecca Thornton6      Law Offices of Carol Sobel   08 (2001)             $425    2009        $555
Richard D. Lambert31   Stonebarger Law              07 (2007)             $500    2014       $563

                                                     30
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 32 of 61 Page ID
                                                #:1303
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney              Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                              Rate
Mary-Lee Smith13      DRA*                       07 (2005)                 $555    2012       $663
Kevin Knestrick4      DRA*                       07 (2003)                 $535    2010       $678
Peter Bibring2        ACLU                       07 (2002)                 $375    2009       $489
Caitlin Weisberg34    Kaye, McLane, Bednarski    06 (2008)                 $500    2014       $563
                      & Litt
Anna Canning3         Schonbrun, de Simon        06 (2006)                 $450    2012       $537
Kasey Corbit4         DRA*                       06 (2004)                 $500    2010       $633
Sanjukta Paul2        HSKRR****                  06 (2003)                 $350    2009       $457
Genevieve Guertin27   Haddad & Sherwin           05 (2009)                 $400    2014       $450
Debra Patkin13        DRLC***                    05 (2007)                 $450    2012       $537
Karla Gilbride13      DRA*                       05 (2007)                 $430    2012       $513
Stephanie             DRA*                       05 (2007)                 $430    2012       $513
Biedermann13
Christine Chuang13    DRA*                       05 (2007)                 $430    2012       $513
Laura D. Smolowe1     MTO**                      05 (2006)                 $460    2011       $566
Mary–Lee Kimber4      DRA*                       05 (2005)                 $475    2010       $602
Sheryl Wu Leung4      Skadden Arps               05 (2005)                 $395    2010       $500
Matthew Strugar14     DRLC                       05 (2004)                 $400    2009       $522
Bambo Obarro29        Weill Gotschall            04 (2010)                 $400    2014       $450
Gina Altomare27       Haddad & Sherwin           04 (2010)                 $350    2014       $394
Heather McGunigle22   DRLC                       04 (2009)                 $375    2009       $489
Bethany Woodard14     MTO**                      04 (2005)                 $395    2009       $515
Marina A. Torres1     MTO**                      03 (2008)                 $385    2011       $474
Sarala V. Nagala1     MTO**                      03 (2008)                 $385    2011       $474

                                                  31
           Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 33 of 61 Page ID
                                              #:1304
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney              Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                            Rate
Stephanie             DRA*                      03 (2007)                $350    2010       $443
Biedermann4
Kristina Wilson14     MTO**                     03 (2006)                $350    2009       $457
Thomas Kennedy        Haddad & Sherwin          02 (2012)                $325    2014       $366
Helm27
Kara Janssen13        DRA*                      02 (2010)                $330    2012       $394
Nathaniel Fisher4     Skadden Arps              02 (2008)                $530    2010       $671
Unnamed10             Bingham, McCutcheon       02 (2008)                $400    2010        $507
Becca von Behren4     DRA*                      02 (2008)                $265    2010       $336
Mahogany Jenkins20    MoFo                      02 (2004)                $285    2006       $406
Unnamed10             Prison Law Office         01 (2009)                $275    2010        $348
Stacey Brown7         Litt, Estuar & Kitson     01 (2006)                $275    2007        $381
Technology manager4   Skadden Arps                                       $320    2010       $405
Legal assistant4      Skadden Arps                                       $285    2010       $361
Julia White38 [Sr.    Kaye, McLane, Bednarski                            $335    2017       $345
Paralegal]            & Litt
Senior paralegals4    DRA*                                               $265    2010       $336
Julia White34 [Sr.    Kaye, McLane, Bednarski                            $295    2014       $332
Paralegal]            & Litt
Sr. Paralegal15       Litt, Estuar & Kitson                              $235    2008       $316
Senior Paralegals7    Litt, Estuar & Kitson                              $225    2007       $311
Summer associates4    DRA*                                               $245    2010       $310
ALS1                  MTO**                                              $250    2011       $307
Sr. paralegal10       Rosen Bien & Galvan                                $240    2010       $304

                                                 32
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 34 of 61 Page ID
                                               #:1305
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                             Rate
Paralegal              DRA*                                               $240    2012       $299
Sr. paralegal8         Litt, Estuar & Kitson                              $250    2012       $299
Summer Associates13    DRA*                                               $250    2012       $287
Law Clerks14           MTO**                                              $220    2009       $287
Paralegals4            DRA*                                               $225    2010       $285
Law Clerk13            DRLC***                                            $230    2012       $275
Litigation Assist13    DRLC***                                            $230    2012       $275
Law student interns8   Litt, Estuar & Kitson                              $225    2012       $269
Heath White34 [High    Kaye, McLane, Bednarski                            $235    2014       $264
Tech Paralegal]        & Litt
Law Clerks37           DRLC                                               $250    2017       $258
Paralegal1             MTO**                                              $210    2011       $258
Paralegal20            MoFo                                               $175    2006       $250
Paralegal1             ACLU                                               $200    2011       $246
Law student interns3   Schonbrun, de Simon                                $200    2012       $239
Paralegals (not        Haddad & Sherwin                                   $200    2014       $225
senior)27
Law clerks4            DRA*                                               $175    2010       $222
Case clerks4           DRA*                                               $165    2010       $209
Jackie Chidiac38       Public Counsel                                     $200    2017       $206
[Paralegal]
Maria Cabadas38        Public Counsel                                     $190    2017       $196
[Litigation
Coordinator]

                                                  33
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 35 of 61 Page ID
                                               #:1306
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES




     B.    Table 2: Consumer/Wage & Hour Class Action Lodestar Crosschecks


                         Table 2: Consumer/Wage & Hour Class Action Lodestar Crosschecks
Attorney                      Firm                            Pract Yrs (Grad    Rate      Year Adjusted
                                                              Yr)                               Rate
                         59
Matthew A. Young              Kiesel Law LLP                  06 [2009]          $375      2015 $410
                 55
Dylan Hughes                  Girard Gibbs                    10 (2000)          $545      2010 $690
                 58
Launa Adolph                  Khorrami Boucher Sumner         11 (2003)          $495      2014 $557
                              Sanguinetti, LLP
                52
Dan L. Gildor                 Chavez & Gertler                12 (2002)          $550      2013   $638
                51
Josh Konecky                  Schneider Wallace               14 (1996)          $625      2010   $792
           55
Eric Gibbs                    Girard Gibbs                    15 (1995)          $675      2010   $855
           56
Eric Gibbs                    Girard Gibbs                    15 (1995)          $675      2010   $855
                   57
Jonathan Selbin               Lieff Cabraser                  16 [1993]          $600      2009   $783
               51
Guy Wallace                   Schneider Wallace               17 (1993)          $650      2010   $823
                        59
Jeffrey A. Koncius            Kiesel Law LLP                  18 [1997]          $625      2015   $683
                     58
Shawn Khorrami                Khorrami Boucher Sumner         19 (1995)          $650      2014   $732
                              Sanguinetti, LLP
                       53
Patrick N. Keegan             Keegan & Baker LLP              20 (1993)          $695      2013   $806
                   54
Todd Schneider                Schneider Wallace               29 (1982)          $675      2011   $830
            59
Paul Kiesel                   Kiesel Law LLP                  30 [1985]          $1,100    2015   $1,202
                         52
Jonathan E. Gertler           Chavez & Gertler                31 (1983)          $725      2013   $840


                                                    34
           Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 36 of 61 Page ID
                                              #:1307
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES



    C.   Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
    Declarations or Reports


     Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                            Declarations or Reports
Atty                Firm                       Practice Yrs [Grad Rate          Year        Adjusted
                                               Yr]                                          Rate
        84
Unnamed             Lieff Cabraser             42 (1970)            $900       2012         $1,075
                 82
Thomas J. Nolan     Skadden Arps               40 (1971)            $1095      2011         $1,347
        11
Unnamed             Arnold & Porter            39 (1974)            $910       2013         $1,055
        92
Unnamed             Munger, Tolles &                                                        $815
                    Olson                      39 (1970)            $625       2009
        84
Unnamed             Lieff Cabraser             38 (1974)            $900       2012         $1,075
                 90
Gordon Kirscher     O’Melveny &Myers           38 (1971)            $860       2009         $1,122
        91
Unnamed             Paul Hastings              36 (1974)            $940       2010         $1,191
        84
Unnamed             Lieff Cabraser             34 (1978)            $800       2012         $955
        92
Unnamed             O’Melveny & Myers          34 (1975)            $860       2009         $1,122
        85
Unnamed             Paul Hastings              33 (1978)            $940       2011         $1,156
              86
Daniel Kolkey       Gibson Dunn                32 (1977)            $840       2009         $1,096
        92
Unnamed             Pachulski, Stang et al.    32 (1977)            $650       2009         $848
        92
Unnamed             Hennigan, Bennett &                                                     $887
                    Dorman                     31 (1978)            $680       2009
        92
Unnamed             Hennigan, Bennett &                                                     $992
                    Dorman                     30 (1979)            $760       2009
        84
Unnamed             Lieff Cabraser             29 (1983)            $775       2012         $925
                                                35
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 37 of 61 Page ID
                                               #:1308
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                                Declarations or Reports
Atty                    Firm                       Practice Yrs [Grad Rate       Year        Adjusted
                                                   Yr]                                       Rate
                   83
Arturo Gonzalez         MoFo                       28 (1985)            $950    2013         $1,101
          92
Unnamed                 Pachulski, Stang et al.    27 (1982)            $750    2009         $979
                86
Wayne Barsky            Gibson Dunn                26 (1983)            $905    2009         $1,181
          92
Unnamed                 Munger, Tolles &                                                     $718
                        Olson                      25 (1984)            $550    2009
                     89
Brian J. Hennigan Irell & Manella                  25 (1983)            $775    2008         $1,042
          92
Unnamed                 Gibson Dunn &                                                        $1,031
                        Crutcher                   25 (1974)            $790    2009
             81
Marc Becker             Quinn Emanuel              24 (1988)            $1035   2012         $1,236
          84
Unnamed                 Lieff Cabraser             24 (1988)            $775    2012         $925
          92
Unnamed                 White & Case               24 (1985)            $750    2009         $979
          92
Unnamed                 Morrison & Foerster        24 (1985)            $750    2009         $979
          92
Unnamed                 Pachulski, Stang et al.    24 (1985)            $675    2009         $881
          85
Unnamed                 Paul Hastings              23 (1998)            $850    2011         $1,045
                   95
Christopher Cox         Weil Gotshal               23 (1991)            $850    2014         $957
          92
Unnamed                 Davis, Polk &                                                        $1,253
                        Wardwell                   23 (1986)            $960    2009
          92
Unnamed                 Weil, Gotscahl &                                                     $1,043
                        Manges                     23 (1986)            $799    2009
Alejandro               O’Melveny &Myers           23 (1986)            $770    2009         $1,005
          90
Mayorkas
Unnamed92               Pachulski, Stang et al.    22 (1987)            $725    2009         $946


                                                 36
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 38 of 61 Page ID
                                               #:1309
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                              Declarations or Reports
Atty                  Firm                       Practice Yrs [Grad Rate         Year        Adjusted
                                                 Yr]                                         Rate
           92
Unnamed               Munger, Tolles &                                                       $946
                      Olson                      22 (1987)            $725      2009
           84
Unnamed               Lieff Cabraser             21 (1991)            $700      2012         $836
                   86
Marcellus McRae       Gibson Dunn                21 (1988)            $785      2009         $1,024
           92
Unnamed               Munger, Tolles &                                                       $783
                      Olson                      21 (1988)            $600      2009
                  88
Mark D. Kemple        Greenberg Traurig          20 (1989)            $675      2009         $907
           92
Unnamed               Pachulski, Stang et al.    20 (1989)            $645      2009         $842
           11
Unnamed               Quinn Emanuel              20                   $700      2013         $811
           92
Unnamed               Davis, Polk &                                                          $1,246
                      Wardwell                   19 (1990)            $955      2009
           92
Unnamed               Klee, Tuchin,                                                          $1,109
                      Bogdanoff, & Stern         19 (1990)            $850      2009
               96
Glenn Peterson        Millstone Peterson &       18 (1996)            $600      2014         $675
                      Watts
                 82
Jason D. Russell      Skadden Arps               18 (1993)            $1030     2011         $1,267
           92
Unnamed               Gibson Dunn &                                                          $796
                      Crutcher                   18 (1991)            $610      2009
           92
Unnamed               Klee, Tuchin,                                                          $770
                      Bogdanoff, & Stern         18 (1991)            $590      2009
                89
Michal H. Strub       Irell & Manella            18 (1990)            $670      2008         $900
          90
Paralegal             O’Melveny &Myers           17 (2004)            $310      2009         $404
           84
Unnamed               Lieff Cabraser             17 (1995)            $650      2012         $776

                                                 37
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 39 of 61 Page ID
                                               #:1310
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                                  Declarations or Reports
Atty                      Firm                       Practice Yrs [Grad Rate     Year        Adjusted
                                                     Yr]                                     Rate
           85
Unnamed                   Paul Hastings              17 (1994)            $725  2011         $892
           92
Unnamed                   Morrison & Foerster        17 (1992)            $650  2009         $848
              94
Amy Lalley                Sidley Austin              16 (1998)            $825  2014         $929
           91
Unnamed                   Paul Hastings              16 (1994)            $725  2010         $918
                  81
Diane Hutnyan             Quinn Emanuel              15 (1997)            $790  2012         $943
           85
Unnamed                   Paul Hastings              15 (1996)            $725  2011         $892
           92
Unnamed                   Gibson Dunn &                                                      $685
                          Crutcher                   15 (1994)            $525  2009
                      87
Danielle Gilmore          Quinn Emanuel              15 (1993)            $685  2008         $921
               93
Daniel Perry              Milbank, Tweed             14 (2000)            $1135 2014         $1,277
              94
Amy Lalley                Sidley Austin              14 (1998)            $700  2012         $836
           84
Unnamed                   Lieff Cabraser             14 (1998)            $585  2012         $699
Thomas M.                 O’Melveny &Myers           14 (1995)            $675  2009         $881
        90
Riordan
Unnamed92                 Pachulski, Stang et al.    14 (1995)            $535  2009         $698
                       81
Victoria Maroulis         Quinn Emanuel              13 (1999)            $815  2012         $973
                  93
Delilah Vinzon            Milbank, Tweed             12 (2002)            $900  2014         $1,013
               81
Todd Briggs               Quinn Emanuel              12 (2000)            $735  2012         $878
                   81
Melissa Dalziel           Quinn Emanuel              12 (2000)            $730  2012         $872
           85
Unnamed                   Paul Hastings              12 (1999)            $670  2011         $824
           92
Unnamed                   Klee, Tuchin,                                                      $848
                          Bogdanoff, & Stern         12 (1997)            $650  2009


                                                 38
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 40 of 61 Page ID
                                               #:1311
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                        Declarations or Reports
Atty                Firm                   Practice Yrs [Grad Rate               Year        Adjusted
                                           Yr]                                               Rate
           92
Unnamed             Gibson Dunn &                                                            $829
                    Crutcher               12 (1997)            $635            2009
           92
Unnamed             Munger, Tolles &                                                         $685
                    Olson                  12 (1997)            $525            2009
          90
Paralegal           O’Melveny &Myers       12 (1997)            $245            2009         $320
           84
Unnamed             Lieff Cabraser         11 (2001)            $525            2012         $627
           91
Unnamed             Paul Hastings          11 (1999)            $670            2010         $849
              88
Erik Swanholt       Greenberg Traurig      11 (1998)            $575            2009         $773
Hillary A.          Skadden Arps           10 (2001)            $710            2011         $873
          82
Hamilton
Unnamed91           Paul Hastings          10 (2000)            $660            2010         $836
              90
Jorge DeNeve        O’Melveny &Myers       10 (1998)            $620            2009         $809
           11
Unnamed             Arnold & Porter        09 (2004)            $625            2013         $725
           85
Unnamed             Paul Hastings          09 (2002)            $630            2011         $775
           92
Unnamed             Morrison & Foerster    09 (2000)            $535            2009         $698
           92
Unnamed             Hennigan, Bennett &                                                      $659
                    Dorman                 09 (2000)            $505            2009
                 93
Hannah Cannom       Milbank, Tweed         08 (2006)            $760            2014         $855
           85
Unnamed             Paul Hastings          08 (2003)            $620            2011         $763
           92
Unnamed             White & Case           08 (2001)            $655            2009         $855
              90
Allan Johnson       O’Melveny &Myers       08 (2001)            $565            2009         $737
Suzanna             MoFo                   07 (2006)            $650            2013         $754
           83
Brickman

                                                 39
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 41 of 61 Page ID
                                               #:1312
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                        Declarations or Reports
Atty                   Firm                Practice Yrs [Grad Rate               Year        Adjusted
                                           Yr]                                               Rate
           85
Unnamed                Paul Hastings       07 (2004)            $590            2011         $726
Revi-Ruth              Milbank, Tweed      06 (2008)            $800            2014         $900
         93
Enriquez
Caitlin Hawks93        Milbank, Tweed      06 (2008)            $760            2014         $855
              94
Alex Doherty           Sidley Austin       06 (2008)            $700            2014         $788
           84
Unnamed                Lieff Cabraser      06 (2006)            $435            2012         $519
           85
Unnamed                Paul Hastings       06 (2005)            $565            2011         $695
           92
Unnamed                White & Case        06 (2003)            $600            2009         $783
           92
Unnamed                Weil, Gotscahl &                                                      $757
                       Manges              06 (2003)            $580            2009
           92
Unnamed                Gibson Dunn &                                                         $744
                       Crutcher            06 (2003)            $570            2009
                    93
Katherine Eklund       Milbank, Tweed      05 (2009)            $550            2014         $619
           85
Unnamed                Paul Hastings       05 (2006)            $530            2011         $652
                 86
Danielle Katzir        Gibson Dunn         05 (2004)            $525            2009         $685
          90
Paralegal              O’Melveny &Myers    05 (2004)            $225            2009         $294
                  89
Dena G. Kaplan         Irell & Manella     05 (2003)            $475            2008         $638
               95
Bambo Obaro            Weil Gotshal        04 (2010)            $400            2014         $450
              94
Alex Doherty           Sidley Austin       04 (2008)            $520            2012         $621
           84
Unnamed                Lieff Cabraser      04 (2008)            $395            2012         $472
           85
Unnamed                Paul Hastings       04 (2007)            $500            2011         $615
           92
Unnamed                Davis, Polk &                                                         $887
                       Wardwell            04 (2005)            $680            2009

                                                 40
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 42 of 61 Page ID
                                               #:1313
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                       Declarations or Reports
Atty                Firm                  Practice Yrs [Grad Rate                Year        Adjusted
                                          Yr]                                                Rate
          92
Unnamed             Weil, Gotscahl &                                                         $652
                    Manges                04 (2005)             $500            2009
Multiple            Gibson Dunn           04 (2005)             $495            2009         $646
           86
associates
Unnamed92           Munger, Tolles &                                                         $587
                    Olson                 04 (2005)             $450            2009
          92
Unnamed             Munger, Tolles &                                                         $568
                    Olson                 04 (2005)             $435            2009
          92
Unnamed             White & Case          04 (2004)             $600            2009         $783
Kimberly A.         Irell & Manella       04 (2004)             $410            2008         $551
          89
Svendsen
Unnamed92           Munger, Tolles &                                                         $515
                    Olson                 04 (2004)             $395            2009
          85
Unnamed             Paul Hastings         03 (2008)             $450            2011         $553
                 86
Melissa Barshop     Gibson Dunn           03 (2006)             $470            2009         $613
          92
Unnamed             Gibson Dunn &                                                            $613
                    Crutcher              03 (2006)             $470            2009
          92
Unnamed             Weil, Gotscahl &                                                         $607
                    Manges                03 (2006)             $465            2009
               90
Abby Schwartz       O’Melveny &Myers      03 (2006)             $450            2009         $587
                88
Hirad Dadgostar     Greenberg Traurig     03 (2006)             $400            2008         $538
          92
Unnamed             Munger, Tolles &                                                         $522
                    Olson                 03 (2006)             $400            2009

                                                 41
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 43 of 61 Page ID
                                               #:1314
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                       Declarations or Reports
Atty                Firm                  Practice Yrs [Grad Rate                Year        Adjusted
                                          Yr]                                                Rate
           92
Unnamed             O’Melveny & Myers     03 (2006)             $395            2009         $515
Multiple            Gibson Dunn           02 (2007)             $400            2009         $522
           86
associates
Sara Brenner87      Quinn Emanuel         02 (2006)             $340            2008         $457
                 94
Lauren McCray       Sidley Austin         02 (1998)             $495            2014         $557
           84
Unnamed             Lieff Cabraser        01 (2011)             $325            2012         $388
              95
Jessica Mohr        Weil Gotshal          01 (2013)             $300            2014         $338
           85
Unnamed             Paul Hastings         01 (2010)             $360            2011         $443
           92
Unnamed             Weil, Gotscahl &                                                         $463
                    Manges                01 (2008)             $355            2009
Multiple            Gibson Dunn           01 (2008)             $345            2009         $450
           86
associates
Lauren McCray94     Sidley Austin         01 (1998)             $340            2012         $406
           11
Unnamed             Quinn Emanuel                               $821            2013         $952
           11
Unnamed             Quinn Emanuel                               $448            2013         $519
              91
Sr. Paralegal       Paul Hastings                               $330            2010         $418
          86
Paralegal           Gibson Dunn                                 $315            2009         $411
          86
Paralegal           Gibson Dunn                                 $300            2009         $391
          86
Paralegal           Gibson Dunn                                 $295            2009         $385
                 82
Legal Assistant     Skadden Arps                                $295            2011         $363
          87
Paralegal           Quinn Emanuel                               $235            2008         $316



                                                 42
                Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 44 of 61 Page ID
                                                   #:1315
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES



III.   RATES FROM SECTION I ORGANIZED FROM HIGH TO LOW


       A.     Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks




                         Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
 Attorney                Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                                 Rate
 Ian Herzog24            Law Office of Ian Herzog     44 (1967)               $1,000 2011        $1,230
 Jose R. Allen35         Skadden, Arps                31 (1985)               $1150 2016          $1,220
 Barrett S. Litt38       Kaye, McLane, Bednarski      49 (1969)               $1,150 2017        $1,185
                         & Litt
 Jose R. Allen4          Skadden Arps                 25 (1985)               $930    2010       $1,178
 Barrett S. Litt34       Kaye, McLane, Bednarski      45 (19690               $975    2014       $1,097
                         & Litt
 Sid Wolinsky4           DRA*                         49 (1961)               $835    2010       $1,058
 Paul R. Fine24          Daniels, Fine, Israel,       39 (1972)               $850    2011       $1,045
                         Schonbuch & Lebovits
 Barrett S. Litt6        Litt, Estuar & Kitson        40 (1969)               $800    2009       $1,044
 Sid Wolinsky13          DRA*                         51 (1961)               $860    2012       $1,027
 Barrett S. Litt8        Litt, Estuar & Kitson        43 (1969)               $850    2012       $1,015
 Unnamed10               Rosen Bien & Galvan          48 (1962)               $800    2010       $1,013
 Barrett S. Litt15       Litt, Estuar & Kitson        39 (1969)               $750    2008       $1,008
                                                       43
              Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 45 of 61 Page ID
                                                 #:1316
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                               Rate
Barrett S. Litt7       Litt, Estuar & Kitson        38 (1969)               $725    2007       $1,004
Dan Stormer8           HSKRR****                    38 (1974)               $825    2012       $985
Bill Lann Lee18        Lewis, Feinberg, Lee,        38 (1974)               $825    2012       $985
                       Renaker, & Jackson
Stephen Glick24        Law Offices of Stephen       37 (1974)               $800    2011       $984
                       Glick
Paul L. Hoffman6       Schonbrun, de Simone         33 (1976)               $750    2009        $979
Mark Rosenbaum2        ACLU                         35 (1974)               $740    2009       $966
Chritopher Cox29       Weill Gotschall              23 (1991)               $850    2014        $957
Larry Paradis13        DRA*                         27 (1985)               $800    2012       $955
Sanford J. Rosen12     Rosen Bien & Galvan          46 (1962)               $700    2008        $941
Daniel B. Kohrman4     AFL*****                     26 (1984)               $740    2010       $937
Carol Sobel2           Law Ofc Carol Sobel          31 (1978)               $710    2009        $926
Carol A. Sobel6        Law Offices of Carol Sobel   31 (1978)               $710    2009        $926
Laurence Paradis4      DRA*                         26 (1985)               $730    2010       $925
Carol Sobel21          Law Office of Carol Sobel    32 (1978)               $725    2010       $918
Paula Pearlman37       DRLC                         32 (1982)               $875    2017       $901
Dale Galipo32          Law Ofc Dale Galipo          25 (1989)               $800    2014       $900
Dale Galipo33          Law Ofc Dale Galipo          25 (1989)               $800    2014       $900
Matthew Righetti19     Righetti Glugoski            27 (1985)               $750    2012        $896
Robert Rubin20         LCCR                         28 (1978)               $625    2006       $891
Unnamed10              Prison Law Office            32 (1978)               $700    2010        $887
Unnamed10              Bingham, McCutcheon          32 (1978)               $700    2010        $887
Lisa Jaskol38          Public Counsel               30 (1988)               $850    2017       $876

                                                     44
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 46 of 61 Page ID
                                                #:1317
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year        Adjusted
                                                                                              Rate
Anne Richardson38      Public Counsel             29 (1989)                $850    2017       $876
David M. McLane34      Kaye, McLane, Bednarski    28 (1988)                $775    2014       $872
                       & Litt
Ronald O. Kaye34       Kaye, McLane, Bednarski    26 (1988)                $775    2014       $872
                       & Litt
Ronald K. Tellis30     Baron & Budd               18 (1996)                $775    2014       $872
Ron Elsberry13         DRA*                       25 (1987)                $725    2012       $866
Michael Bien9          Rosen Bien Galvan &        28 (2008)                $640    2008       $860
                       Grunfeld
Angela Padilla20       MoFo                       15 (1991)                $600    2006       $855
Richard Pearl27                                   44 (1970)                $750    2014       $844
David Borgen35         Goldstein Borgen           35 (1981                 $795    2016       $843
                       Dardarian
Amitai Schwartz11      Law Offices of Amitai      40 (1973)                $725    2013       $840
                       Schwartz
John Houston Scott11   Scott Law Firm             37 (1976)                $725    2013       $840
Thomas P. Greerty11    Law Offices of Thomas P.   34 (1979)                $725    2013       $840
                       Greerty
Jim DeSimone28         Schonbrun, de Simone       28 (1985)                $725    2013       $840
Dale Galipo16          Law Ofc of Dale Galipo     23 (1989)                $700    2012       $836
Michelle Uzeta13       DRLC***                    20 (1992)                $700    2012       $836
Julie Nepveu4          AFL*****                   19 (1991)                $660    2010       $836
Matthew                McNicholas & McNicholas    15 (1997)                $700    2012       $836
McNicholas17

                                                   45
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 47 of 61 Page ID
                                               #:1318
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                     Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney             Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                             Rate
James de Simone3     Schonbrun, de Simon           27 (1985)              $695    2012       $830
Unnamed10            Bingham, McCutcheon           13 (1997)              $655    2010       $830
Ben Schonbrun5       Schonbrun, de Simone          25 (1985)              $650    2010       $823
Melissa Kasnitz4     DRA*                          18 (1992)              $650    2010       $823
Linda Dardarian35    Goldstein Borgen              29 (1987)              $775    2016       $822
                     Dardarian
Michael Haddad27     Haddad & Sherwin              23 91991)              $725    2014       $816
Earnest Bell15       Law Offices of Earnest Bell   20 (1988)              $600    2008       $806
Scott A. Brooks24    Daniels, Fine, Israel,        19 (1992)              $650    2011       $799
                     Schonbuch & Lebovits
Guy Wallace35        Schneider Wallace             23 (1993)              $750    2016        $796
Brian Dunn36         Cochran Firm                  21 (1995)              $750    2016       $796
Shawna Parks13       DRA*                          13 (1999)              $665    2012       $794
Paul Estuar38        Kaye, McLane, Bednarski       25 (1993)              $765    2017       $788
                     & Litt
Dale Galipo26        Law Ofc Dale Galipo           24 (1989)              $675    2013       $783
Timothy G. Blood30   Blood Hurst and O'Reardon     24 (1990)              $695    2014       $782
Julia Sherwin27      Haddad & Sherwin              19 (1995)              $695    2014       $782
John Glugoski19      Righetti Glugoski             12 (1997)              $650    2012       $776
Pat Dunlevy38        Kaye, McLane, Bednarski       26 (1992)              $750    2017       $773
                     & Litt
Patrick Dunlevy38    Public Counsel                26 (1992)              $750    2017       $773
Hernan Vera60        Public Counsel                24 (1994)              $750    2017       $773
Shawna Parks37       DRLC                          18 (1999)              $745    2017       $767

                                                    46
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 48 of 61 Page ID
                                                #:1319
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                        Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney                Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                              Rate
Michael Seplow28        Schonbrun, de Simone    23 (1990)                  $660    2013        $765
Michael Seplow3         Schonbrun, de Simon     22 (1990)                  $630    2012        $752
Paul Hughes38           Mayer, Brown            10 (2008)                  $730    2017       $752
Anne Richardson2        HSKRR****               20 (1989)                  $575    2009       $750
Michael Seplow5         Schonbrun, de Simone    20 (1990)                  $590    2010        $747
Bryan M. Miller8        Litt, Estuar & Kitson   18 (1994)                  $625    2012        $746
Robert M. Kitson8       Litt, Estuar & Kitson   17 (1995)                  $625    2012        $746
Susan Abitanta24        Law Office of Ian Herzog28 (1983)                  $600    2011       $738
Hector O. Villagra1     ACLU                    17 (1994)                  $600    2011       $738
Shawna Parks35          Law Ofc Shawna Parks    17 (1999)                  $695    2016        $737
Todd Burns23            Law Office of Todd Burns18 (1996)                  $650    2014        $732
Rebecca Grey25                                  16 (1998)                  $650    2014       $732
Gene J. Stonebarger31   Stonebarger Law, APC    14 (2000)                  $650    2014       $732
Jennifer Bezoza4        DRA*                    10 (2000)                  $570    2010       $722
Robert Dell Angelo14    MTO**                   17 (1992)                  $550    2009       $718
Douglas D. Winter17     McNicholas & McNicholas 22 (1990)                  $600    2012       $716
Katherine Weed13        DRA*                    10 (2002)                  $600    2012       $716
Unnamed10               Rosen Bien & Galvan     13 (1997)                  $560    2010        $709
Roger Heller4           DRA*                    09 (2001)                  $560    2010       $709
Maronel Barajas37       DRLC                    14 (2003)                  $675    2017       $695
Peter Eliasberg2        ACLU                    15 (1994)                  $525    2009       $685
Shawna Parks14          DRLC                    10 (1999)                  $525    2009       $685
Matthew Stugar37        DRLC                    13 (2004)                  $660    2017       $680
Kevin Knestrick4        DRA*                    07 (2003)                  $535    2010       $678
                                                   47
             Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 49 of 61 Page ID
                                                #:1320
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney              Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                              Rate
Joseph J. Ybarra1     MTO**                      10 (2001)                 $550    2011       $676
Kevin LaHue34         Kaye, McLane, Bednarski    10 (2004)                 $600    2014       $675
                      & Litt
Paul Estuar7          Litt, Estuar & Kitson      14 (1993)                 $485    2007        $671
Nathaniel Fisher4     Skadden Arps               02 (2008)                 $530    2010       $671
Douglas Ingraham28    Schonbrun, de Simone       15 (1998)                 $575    2013        $667
John Raphling5        Schonbrun, de Simone       17 (1993)                 $525    2010        $665
Mary-Lee Smith13      DRA*                       07 (2005)                 $555    2012       $663
Stephanie Carroll38   Public Counsel             14 (2004)                 $640    2017       $659
Umbreen Bhatti37      DRLC                       12 (2005)                 $640    2017       $659
Jennifer Lee13        DRLC***                    09 (2003)                 $550    2012       $657
Belinda Escobosa      ACLU                       11 (2000)                 $525    2011       $646
Helzer1
Carly Munson37        DRLC                      11 (2006)                  $625    2017       $644
Kasey Corbit4         DRA*                      06 (2004)                  $500    2010       $633
Matthew Strugar13     DRLC***                   08 (2004)                  $525    2012       $627
Jacob A. Kreilkamp1   MTO**                     08 (2003)                  $505    2011       $621
Sage Reeves14         DRLC                      08 (2001)                  $475    2009       $620
Andrea Oxman37        DRLC                      10 (2007)                  $600    2017       $618
Peter Bibring1        ACLU                      09 (2002)                  $490    2011       $603
Mary–Lee Kimber4      DRA*                      05 (2005)                  $475    2010       $602
Humberto Guizar16                               26 (1986)                  $500    2012       $597
Catherine Schmidt17   McNicholas & McNicholas 11 (2001)                    $500    2012       $597
Rebecca Thornton21    Law Office of Carol Sobel 09 (2001)                  $450    2010       $570

                                                  48
               Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 50 of 61 Page ID
                                                  #:1321
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                          Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney                  Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                                Rate
Laura D. Smolowe1              MTO**                        05 (2006)        $460    2011       $566
                            31
Richard D. Lambert             Stonebarger Law              07 (2007)        $500    2014       $563
                      34
Caitlin Weisberg               Kaye, McLane, Bednarski      06 (2008)        $500    2014       $563
                               & Litt
                           38
Adelaide Anderson              Public Counsel               8 (2010)         $540    2017       $556
                         6
Rebecca Thornton               Law Offices of Carol Sobel   08 (2001)        $425    2009        $555
             37
Elliot Field                   DRLC                         08 (2009)        $525    2017       $541
                  3
Anna Canning                   Schonbrun, de Simon          06 (2006)        $450    2012        $537
                13
Debra Patkin                   DRLC***                      05 (2007)        $450    2012       $537
                     11
Moira Duvernay                 Law Offices of Amitai        09 (2004)        $450    2013        $522
                               Schwartz
                     14
Matthew Strugar                DRLC                         05 (2004)        $400    2009       $522
                         14
Bethany Woodard                MTO**                        04 (2005)        $395    2009       $515
                  13
Karla Gilbride                 DRA*                         05 (2007)        $430    2012       $513
Stephanie                      DRA*                         05 (2007)        $430    2012       $513
              13
Biedermann
Christine Chuang13             DRA*                         05 (2007)        $430    2012       $513
          10
Unnamed                        Bingham, McCutcheon          02 (2008)        $400    2010       $507
                       4
Sheryl Wu Leung                Skadden Arps                 05 (2005)        $395    2010       $500
                 24
Craig Momita                   Daniels, Fine, Israel,       18 (1993)        $400    2011       $492
                               Schonbuch & Lebovits
                2
Peter Bibring                  ACLU                         07 (2002)        $375    2009       $489
                            22
Heather McGunigle              DRLC                         04 (2009)        $375    2009       $489
                       1
Marina A. Torres               MTO**                        03 (2008)        $385    2011       $474

                                                             49
           Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 51 of 61 Page ID
                                              #:1322
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney              Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                            Rate
Sarala V. Nagala1     MTO**                     03 (2008)                $385    2011       $474
Sanjukta Paul2        HSKRR****                 06 (2003)                $350    2009       $457
Kristina Wilson14     MTO**                     03 (2006)                $350    2009       $457
Genevieve Guertin27   Haddad & Sherwin          05 (2009)                $400    2014       $450
Bambo Obarro29        Weill Gotschall           04 (2010)                $400    2014       $450
Stephanie             DRA*                      03 (2007)                $350    2010       $443
Biedermann4
Mahogany Jenkins20    MoFo                      02 (2004)                $285    2006       $406
Technology manager4   Skadden Arps                                       $320    2010       $405
Gina Altomare27       Haddad & Sherwin          04 (2010)                $350    2014       $394
Kara Janssen13        DRA*                      02 (2010)                $330    2012       $394
Stacey Brown7         Litt, Estuar & Kitson     01 (2006)                $275    2007       $381
Thomas Kennedy        Haddad & Sherwin          02 (2012)                $325    2014       $366
Helm27
Legal assistant4      Skadden Arps                                       $285    2010       $361
Unnamed10             Prison Law Office         01 (2009)                $275    2010        $348
Julia White38 [Sr.    Kaye, McLane, Bednarski                            $335    2017       $345
Paralegal]            & Litt
Becca von Behren4     DRA*                      02 (2008)                $265    2010       $336
Senior paralegals4    DRA*                                               $265    2010       $336
Julia White34 [Sr.    Kaye, McLane, Bednarski                            $295    2014       $332
Paralegal]            & Litt
Sr. Paralegal15       Litt, Estuar & Kitson                              $235    2008       $316
Senior Paralegals7    Litt, Estuar & Kitson                              $225    2007       $311

                                                 50
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 52 of 61 Page ID
                                               #:1323
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                       Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney               Firm                        Pract Yrs (Grad Yr)     Rate   Year       Adjusted
                                                                                             Rate
Summer associates4     DRA*                                               $245    2010       $310
ALS1                   MTO**                                              $250    2011       $307
Sr. paralegal10        Rosen Bien & Galvan                                $240    2010       $304
Sr. paralegal8         Litt, Estuar & Kitson                              $250    2012       $299
Paralegal              DRA*                                               $240    2012       $299
Summer Associates13    DRA*                                               $250    2012       $287
Law Clerks14           MTO**                                              $220    2009       $287
Paralegals4            DRA*                                               $225    2010       $285
Law Clerk13            DRLC***                                            $230    2012       $275
Litigation Assist13    DRLC***                                            $230    2012       $275
Law student interns8   Litt, Estuar & Kitson                              $225    2012       $269
Heath White34 [High    Kaye, McLane, Bednarski                            $235    2014       $264
Tech Paralegal]        & Litt
Law Clerks37           DRLC                                               $250    2017       $258
Paralegal1             MTO**                                              $210    2011       $258
Paralegal20            MoFo                                               $175    2006       $250
Paralegal1             ACLU                                               $200    2011       $246
Law student interns3   Schonbrun, de Simon                                $200    2012       $239
Paralegals (not        Haddad & Sherwin                                   $200    2014       $225
senior)27
Law clerks4            DRA*                                               $175    2010       $222
Case clerks4           DRA*                                               $165    2010       $209
Jackie Chidiac38       Public Counsel                                     $200    2017       $206
[Paralegal]

                                                  51
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 53 of 61 Page ID
                                               #:1324
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                      Table 1: Civil Rights Lodestar Awards/Lodestar Crosschecks
Attorney              Firm                        Pract Yrs (Grad Yr)     Rate   Year         Adjusted
                                                                                              Rate
Maria Cabadas38       Public Counsel                                         $190    2017     $196
[Litigation
Coordinator]


     B.    Table 2: Consumer/Wage & Hour Class Action Lodestar Crosschecks


                         Table 2: Consumer/Wage & Hour Class Action Lodestar Crosschecks
Atty                          Firm                            Practice Yrs       Rate              Adjusted
                                                              [Grad Yr]                     Year   Rate
            59
Paul Kiesel                   Kiesel Law LLP                  30 [1985]          $1,100     2015   $1,202
           55
Eric Gibbs                    Girard Gibbs                    15 (1995)          $675       2010   $855
           56
Eric Gibbs                    Girard Gibbs                    15 (1995)          $675       2010   $855
                         52
Jonathan E. Gertler           Chavez & Gertler                31 (1983)          $725       2013   $840
                   54
Todd Schneider                Schneider Wallace               29 (1982)          $675       2011   $830
               51
Guy Wallace                   Schneider Wallace               17 (1993)          $650       2010   $823
                       53
Patrick N. Keegan             Keegan & Baker LLP              20 (1993)          $695       2013   $806
                51
Josh Konecky                  Schneider Wallace               14 (1996)          $625       2010   $792
                   57
Jonathan Selbin               Lieff Cabraser                  16 [1993]          $600       2009   $783
                     58
Shawn Khorrami                Khorrami Boucher Sumner         19 (1995)          $650       2014   $732
                              Sanguinetti, LLP
                 55
Dylan Hughes                  Girard Gibbs                    10 (2000)          $545       2010 $690
                        59
Jeffrey A. Koncius            Kiesel Law LLP                  18 [1997]          $625       2015 $683
                52
Dan L. Gildor                 Chavez & Gertler                12 (2002)          $550       2013 $638
                                                    52
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 54 of 61 Page ID
                                               #:1325
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

                 Table 2: Consumer/Wage & Hour Class Action Lodestar Crosschecks
Atty                  Firm                            Practice Yrs       Rate               Adjusted
                                                      [Grad Yr]                        Year Rate
             58
Launa Adolph          Khorrami Boucher Sumner         11 (2003)          $495          2014 $557
                      Sanguinetti, LLP
                 59
Matthew A. Young      Kiesel Law LLP                  06 [2009]          $375          2015 $410


    C.   Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
    Declarations or Reports


     Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                       Declarations or Reports
Atty                  Firm                    Practice Yrs      Rate          Year     Adjusted Rate
                                              [Grad Yr]
                   82
Thomas J. Nolan       Skadden Arps            40 (1971)         $1095        2011      $1,347
             93
Daniel Perry          Milbank, Tweed          14 (2000)         $1135        2014      $1,277
                   82
Jason D. Russell      Skadden Arps            18 (1993)         $1030        2011      $1,267
         92
Unnamed               Davis, Polk & Wardwell 23 (1986)          $960         2009      $1,253
         92
Unnamed               Davis, Polk & Wardwell 19 (1990)          $955         2009      $1,246
             81
Marc Becker           Quinn Emanuel           24 (1988)         $1035        2012      $1,236
         91
Unnamed               Paul Hastings           36 (1974)         $940         2010      $1,191
                86
Wayne Barsky          Gibson Dunn             26 (1983)         $905         2009      $1,181
         85
Unnamed               Paul Hastings           33 (1978)         $940         2011      $1,156
                   90
Gordon Kirscher       O’Melveny &Myers        38 (1971)         $860         2009      $1,122
         92
Unnamed               O’Melveny & Myers       34 (1975)         $860         2009      $1,122

                                                 53
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 55 of 61 Page ID
                                               #:1326
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                             Declarations or Reports
Atty                     Firm                       Practice Yrs     Rate      Year     Adjusted Rate
                                                    [Grad Yr]
          92
Unnamed                  Klee, Tuchin,                                                  $1,109
                         Bogdanoff, & Stern         19 (1990)        $850     2009
                 83
Arturo Gonzalez          MoFo                       28 (1985)        $950     2013      $1,101
              86
Daniel Kolkey            Gibson Dunn                32 (1977)        $840     2009      $1,096
          84
Unnamed                  Lieff Cabraser             42 (1970)        $900     2012      $1,075
          84
Unnamed                  Lieff Cabraser             38 (1974)        $900     2012      $1,075
          11
Unnamed                  Arnold & Porter            39 (1974)        $910     2013      $1,055
          85
Unnamed                  Paul Hastings              23 (1998)        $850     2011      $1,045
          92
Unnamed                  Weil, Gotscahl &                                               $1,043
                         Manges                     23 (1986)        $799     2009
                   89
Brian J. Hennigan        Irell & Manella            25 (1983)        $775     2008      $1,042
          92
Unnamed                  Gibson Dunn & Crutcher 25 (1974)            $790     2009      $1,031
                   86
Marcellus McRae          Gibson Dunn                21 (1988)        $785     2009      $1,024
               93
Delilah Vinzon           Milbank, Tweed             12 (2002)        $900     2014      $1,013
                      90
Alejandro Mayorkas       O’Melveny &Myers           23 (1986)        $770     2009      $1,005
          92
Unnamed                  Hennigan, Bennett &                                            $992
                         Dorman                     30 (1979)        $760     2009
          92
Unnamed                  Pachulski, Stang et al.    27 (1982)        $750     2009      $979
          92
Unnamed                  White & Case               24 (1985)        $750     2009      $979
          92
Unnamed                  Morrison & Foerster        24 (1985)        $750     2009      $979
                   81
Victoria Maroulis        Quinn Emanuel              13 (1999)        $815     2012      $973
                 95
Christopher Cox          Weil Gotshal               23 (1991)        $850     2014      $957
          84
Unnamed                  Lieff Cabraser             34 (1978)        $800     2012      $955

                                                 54
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 56 of 61 Page ID
                                               #:1327
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                              Declarations or Reports
Atty                      Firm                       Practice Yrs     Rate     Year     Adjusted Rate
                                                     [Grad Yr]
         11
Unnamed                   Quinn Emanuel                               $821    2013      $952
         92
Unnamed                   Pachulski, Stang et al.    22 (1987)        $725    2009      $946
         92
Unnamed                   Munger, Tolles & Olson 22 (1987)            $725    2009      $946
                81
Diane Hutnyan             Quinn Emanuel              15 (1997)        $790    2012      $943
            94
Amy Lalley                Sidley Austin              16 (1998)        $825    2014      $929
         84
Unnamed                   Lieff Cabraser             29 (1983)        $775    2012      $925
         84
Unnamed                   Lieff Cabraser             24 (1988)        $775    2012      $925
                    87
Danielle Gilmore          Quinn Emanuel              15 (1993)        $685    2008      $921
         91
Unnamed                   Paul Hastings              16 (1994)        $725    2010      $918
                   88
Mark D. Kemple            Greenberg Traurig          20 (1989)        $675    2009      $907
                  89
Michal H. Strub           Irell & Manella            18 (1990)        $670    2008      $900
                       93
Revi-Ruth Enriquez        Milbank, Tweed             06 (2008)        $800    2014      $900
         85
Unnamed                   Paul Hastings              17 (1994)        $725    2011      $892
         85
Unnamed                   Paul Hastings              15 (1996)        $725    2011      $892
         92
Unnamed                   Hennigan, Bennett &                                           $887
                          Dorman                     31 (1978)        $680    2009
         92
Unnamed                   Davis, Polk & Wardwell 04 (2005)            $680    2009      $887
         92
Unnamed                   Pachulski, Stang et al.    24 (1985)        $675    2009      $881
                       90
Thomas M. Riordan         O’Melveny &Myers           14 (1995)        $675    2009      $881
             81
Todd Briggs               Quinn Emanuel              12 (2000)        $735    2012      $878
                       82
Hillary A. Hamilton       Skadden Arps               10 (2001)        $710    2011      $873
                 81
Melissa Dalziel           Quinn Emanuel              12 (2000)        $730    2012      $872
                   93
Hannah Cannom             Milbank, Tweed             08 (2006)        $760    2014      $855

                                                 55
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 57 of 61 Page ID
                                               #:1328
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                         Declarations or Reports
Atty                 Firm                       Practice Yrs     Rate          Year     Adjusted Rate
                                                [Grad Yr]
         92
Unnamed              White & Case               08 (2001)        $655         2009      $855
                93
Caitlin Hawks        Milbank, Tweed             06 (2008)        $760         2014      $855
         91
Unnamed              Paul Hastings              11 (1999)        $670         2010      $849
         92
Unnamed              Pachulski, Stang et al.    32 (1977)        $650         2009      $848
         92
Unnamed              Morrison & Foerster        17 (1992)        $650         2009      $848
         92
Unnamed              Klee, Tuchin,                                                      $848
                     Bogdanoff, & Stern         12 (1997)        $650         2009
         92
Unnamed              Pachulski, Stang et al.    20 (1989)        $645         2009      $842
         84
Unnamed              Lieff Cabraser             21 (1991)        $700         2012      $836
            94
Amy Lalley           Sidley Austin              14 (1998)        $700         2012      $836
         91
Unnamed              Paul Hastings              10 (2000)        $660         2010      $836
         92
Unnamed              Gibson Dunn & Crutcher 12 (1997)            $635         2009      $829
         85
Unnamed              Paul Hastings              12 (1999)        $670         2011      $824
         92
Unnamed              Munger, Tolles & Olson 39 (1970)            $625         2009      $815
         11
Unnamed              Quinn Emanuel              20               $700         2013      $811
                90
Jorge DeNeve         O’Melveny &Myers           10 (1998)        $620         2009      $809
         92
Unnamed              Gibson Dunn & Crutcher 18 (1991)            $610         2009      $796
               94
Alex Doherty         Sidley Austin              06 (2008)        $700         2014      $788
         92
Unnamed              Munger, Tolles & Olson 21 (1988)            $600         2009      $783
         92
Unnamed              White & Case               06 (2003)        $600         2009      $783
         92
Unnamed              White & Case               04 (2004)        $600         2009      $783
         84
Unnamed              Lieff Cabraser             17 (1995)        $650         2012      $776
         85
Unnamed              Paul Hastings              09 (2002)        $630         2011      $775

                                                 56
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 58 of 61 Page ID
                                               #:1329
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                          Declarations or Reports
Atty                  Firm                       Practice Yrs     Rate         Year     Adjusted Rate
                                                 [Grad Yr]
              88
Erik Swanholt         Greenberg Traurig          11 (1998)        $575        2009      $773
         92
Unnamed               Klee, Tuchin,                                                     $770
                      Bogdanoff, & Stern         18 (1991)        $590        2009
         85
Unnamed               Paul Hastings              08 (2003)        $620        2011      $763
         92
Unnamed               Weil, Gotscahl &                                                  $757
                      Manges                     06 (2003)        $580        2009
                   83
Suzanna Brickman      MoFo                       07 (2006)        $650        2013      $754
         92
Unnamed               Gibson Dunn & Crutcher 06 (2003)            $570        2009      $744
              90
Allan Johnson         O’Melveny &Myers           08 (2001)        $565        2009      $737
         85
Unnamed               Paul Hastings              07 (2004)        $590        2011      $726
         11
Unnamed               Arnold & Porter            09 (2004)        $625        2013      $725
         92
Unnamed               Munger, Tolles & Olson 25 (1984)            $550        2009      $718
         84
Unnamed               Lieff Cabraser             14 (1998)        $585        2012      $699
         92
Unnamed               Pachulski, Stang et al.    14 (1995)        $535        2009      $698
         92
Unnamed               Morrison & Foerster        09 (2000)        $535        2009      $698
         85
Unnamed               Paul Hastings              06 (2005)        $565        2011      $695
         92
Unnamed               Gibson Dunn & Crutcher 15 (1994)            $525        2009      $685
         92
Unnamed               Munger, Tolles & Olson 12 (1997)            $525        2009      $685
                86
Danielle Katzir       Gibson Dunn                05 (2004)        $525        2009      $685
                96
Glenn Peterson        Millstone Peterson &       18 (1996)        $600        2014      $675
                      Watts
         92
Unnamed               Hennigan, Bennett &                                               $659
                      Dorman                     09 (2000)        $505        2009

                                                 57
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 59 of 61 Page ID
                                               #:1330
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

     Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                           Declarations or Reports
Atty                     Firm                     Practice Yrs     Rate       Year     Adjusted Rate
                                                  [Grad Yr]
         85
Unnamed                  Paul Hastings            05 (2006)        $530      2011      $652
         92
Unnamed                  Weil, Gotscahl &                                              $652
                         Manges                   04 (2005)        $500      2009
                      86
Multiple associates      Gibson Dunn              04 (2005)        $495      2009      $646
                 89
Dena G. Kaplan           Irell & Manella          05 (2003)        $475      2008      $638
         84
Unnamed                  Lieff Cabraser           11 (2001)        $525      2012      $627
             94
Alex Doherty             Sidley Austin            04 (2008)        $520      2012      $621
                    93
Katherine Eklund         Milbank, Tweed           05 (2009)        $550      2014      $619
         85
Unnamed                  Paul Hastings            04 (2007)        $500      2011      $615
                  86
Melissa Barshop          Gibson Dunn              03 (2006)        $470      2009      $613
         92
Unnamed                  Gibson Dunn & Crutcher 03 (2006)          $470      2009      $613
         92
Unnamed                  Weil, Gotscahl &                                              $607
                         Manges                   03 (2006)        $465      2009
         92
Unnamed                  Munger, Tolles & Olson 04 (2005)          $450      2009      $587
                90
Abby Schwartz            O’Melveny &Myers         03 (2006)        $450      2009      $587
         92
Unnamed                  Munger, Tolles & Olson 04 (2005)          $435      2009      $568
                 94
Lauren McCray            Sidley Austin            02 (1998)        $495      2014      $557
         85
Unnamed                  Paul Hastings            03 (2008)        $450      2011      $553
Kimberly A.              Irell & Manella          04 (2004)        $410      2008      $551
         89
Svendsen
Hirad Dadgostar88        Greenberg Traurig        03 (2006)        $400      2008      $538
         92
Unnamed                  Munger, Tolles & Olson 03 (2006)          $400      2009      $522
                      86
Multiple associates      Gibson Dunn              02 (2007)        $400      2009      $522

                                                 58
            Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 60 of 61 Page ID
                                               #:1331
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES

      Table 3: Commercial or Reported Standardized Rates Reflected in Select Attorney Fee Awards,
                                           Declarations or Reports
Atty                     Firm                     Practice Yrs     Rate        Year     Adjusted Rate
                                                  [Grad Yr]
           84
Unnamed                  Lieff Cabraser           06 (2006)        $435       2012      $519
           11
Unnamed                  Quinn Emanuel                             $448       2013      $519
           92
Unnamed                  Munger, Tolles & Olson 04 (2004)          $395       2009      $515
           92
Unnamed                  O’Melveny & Myers        03 (2006)        $395       2009      $515
           84
Unnamed                  Lieff Cabraser           04 (2008)        $395       2012      $472
           92
Unnamed                  Weil, Gotscahl &                                               $463
                         Manges                   01 (2008)        $355       2009
              87
Sara Brenner             Quinn Emanuel            02 (2006)        $340       2008      $457
                95
Bambo Obaro              Weil Gotshal             04 (2010)        $400       2014      $450
                      86
Multiple associates      Gibson Dunn              01 (2008)        $345       2009      $450
           85
Unnamed                  Paul Hastings            01 (2010)        $360       2011      $443
                   94
Lauren McCray            Sidley Austin            01 (1998)        $340       2012      $406
           84
Unnamed                  Lieff Cabraser           01 (2011)        $325       2012      $388
              95
Jessica Mohr             Weil Gotshal             01 (2013)        $300       2014      $338
              91
Sr. Paralegal            Paul Hastings                             $330       2010      $418
          86
Paralegal                Gibson Dunn                               $315       2009      $411
          90
Paralegal                O’Melveny &Myers         17 (2004)        $310       2009      $404
          86
Paralegal                Gibson Dunn                               $300       2009      $391
          86
Paralegal                Gibson Dunn                               $295       2009      $385
                  82
Legal Assistant          Skadden Arps                              $295       2011      $363
          90
Paralegal                O’Melveny &Myers         12 (1997)        $245       2009      $320
          87
Paralegal                Quinn Emanuel                             $235       2008      $316
          90
Paralegal                O’Melveny &Myers         05 (2004)        $225       2009      $294

                                                 59
         Case 2:16-cv-00237-JAK-GJS Document 132-2 Filed 07/15/19 Page 61 of 61 Page ID
                                            #:1332
RATE TABLES: TABLE 1 – CIVIL RIGHTS LITIGATION AWARDS; TABLE 2 – CONSUMER CLASS
      ACTION AWARDS; TABLE 3 – COMMERCIAL LITIGATION AWARDS AND RATES




                                              60
